STOCK SUBSCRIPTION AGREEMENT

by and among

CEC WIND ACQUISITION, LLC,

CATAMOUNT ENERGY CORPORATION,

CATAMOUNT RESOURCES CORPORATION

and

CENTRAL VERMONT PUBLIC SERVICE CORPORATION

1

Dated as of October 12, 2005
TABLE OF CONTENTS

                 
ARTICLE I
  DEFINITIONS
       
1.1
  Certain Definitions
    1  
1.2
  Terms Defined Elsewhere in this Agreement
    9  
1.3
  Other Definitional and Interpretive Matters
    11  
1.4
  Joint Preparation
    11  
ARTICLE II
  AUTHORIZATION; SALE AND PURCHASE OF SHARES; CLOSING
       
2.1
  Authorization; Purchase Commitment
    12  
2.2
  Sale and Purchase of Shares
    12  
2.3
  Payment of Purchase Price
    12  
2.4
  Initial Purchase; Expiration of Purchase Commitment
    13  
2.5
  Closing Date
    13  
2.6
  Deliveries on the Initial Closing Date
    13  
2.7
  Delivery of Shares
    14  
2.8
  Firm Commitment
    14  
ARTICLE III
  REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY
       
3.1
  Organization and Good Standing
    15  
3.2
  Authorization of Agreement
    15  
3.3
  Conflicts; Consents of Third Parties
    16  
3.4
  Capitalization
    17  
3.5
  Subsidiaries; Underlying Projects; Investments
    18  
3.6
  Corporate Records
    20  
3.7
  Financial Statements
    20  
3.8
  No Undisclosed Liabilities
    21  
3.9
  Absence of Certain Developments
    21  
3.10
  Taxes
    24  
3.11
  Real Property
    26  
3.12
  Tangible Personal Property
    28  
3.13
  Intellectual Property
    29  
3.14
  Material Contracts
    30  
3.15
  Employee Benefits Plans
    31  
3.16
  Labor
    33  
3.17
  Litigation
    34  
3.18
  Compliance with Laws; Permits
    34  
3.19
  Environmental Matters
    35  
3.20
  Insurance
    36  
3.21
  Regulatory Matters
    36  
3.22
  Related Party Transactions
    37  
3.23
  Finders or Brokers
    38  
3.24
  Vermont Takeover Law
    38  
ARTICLE IV
  REPRESENTATIONS AND WARRANTIES OF PURCHASER
       
4.1
  Organization and Good Standing
    39  
4.2
  Authorization of Agreement
    39  
4.3
  Conflicts; Consents of Third Parties
    39  
4.4
  Litigation
    40  
4.5
  Investment Intention; Accredited Investor
    40  
4.6
  Finders or Brokers
    40  
4.7
  Purchaser Financial Capability
    40  
4.8
  Prior Obligations of Purchaser
    40  
ARTICLE V
  COVENANTS
       
5.1
  Access to Information; Confidentiality
    40  
5.2
  Conduct of the Business Pending the Trigger Date
    41  
5.3
  Third Party Consents
    45  
5.4
  Regulatory Filings
    46  
5.5
  Further Assurances
    46  
5.6
  Exclusivity
    46  
5.7
  Publicity
    47  
5.8
  Related-Party Transactions with Non-Management Affiliates
    47  
5.9
  Monthly Management Reports
    48  
5.10
  Notification of Certain Matters
    48  
5.11
  [Intentionally omitted.]     48  
5.12
  Company Corporate Transfers
    48  
5.13
  Resignation of Directors
    48  
5.14
  Restated Certificate
    49  
5.15
  Tax Sharing Agreements
    49  
5.16
  Refunds
    49  
5.17
  Tax Matters
    50  
5.18
  Employee Matters
    52  
5.19
  Insurance
    52  
5.20
  Certain Dispositions
    52  
5.21
  Purchaser Financial Capability
    52  
ARTICLE VI
  CONDITIONS TO CLOSING
       
6.1
  Initial Closing Conditions Precedent to Obligations of Purchaser
    53  



  6.2   Initial Closing Conditions Precedent to Obligations of the Company and
CVPS 55

                 
6.3
  Conditions Precedent to Obligations of Purchaser After the Initial Closing
    56  
6.4
  No Conditions Precedent to the Purchase of the Remaining Shares
    56  
ARTICLE VII
  INDEMNIFICATION
       
7.1
  Survival of Representations and Warranties
    57  
7.2
  Indemnification
    57  
7.3
  Mitigation
    60  
7.4
  Deductible; Maximum Liability
    60  
7.5
  Indemnification Procedures
    61  
7.6
  Insurance and Tax Benefits
    62  
7.7
  No Right of Contribution or Recourse
    63  
7.8
  Tax Treatment of Indemnity Payments
    63  
7.9
  Exclusive Remedies
    63  
7.10
  No Offset Against the Purchase Price
    64  
7.11
  Tax Indemnity
    64  
ARTICLE VIIITERMINATION 8.1
  Termination of Agreement
    64  
8.2
  Procedure Upon Termination
    65  
8.3
  Effect of Termination
    66  
ARTICLE IX
  MISCELLANEOUS
       
9.1
  Expenses
    66  
9.2
  Specific Performance
    67  



  9.3   Submission to Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial 68

                 
9.4
  Entire Agreement; Amendments and Waivers
    68  
9.5
  Governing Law
    69  
9.6
  Notices
    69  
9.7
  Severability
    70  
9.8
  Representations and Warranties, Etc
    70  
9.9
  Binding Effect; Assignment
    71  
9.10
  Non-Recourse
    71  
9.11
  Counterparts
    72  

Exhibits

Exhibit A – [Intentionally Omitted]

Exhibit B – Form of Restated Certificate

Exhibit C – Form of Stockholders’ Agreement

Exhibit D – [Intentionally Omitted]

Exhibit E – Form of Transfer and Assignment Agreement

Exhibit F – Form of Option Plan

Exhibit G-1 – Form of Severance Agreement

Exhibit G-2 – Form of Letter Agreement (terminating certain Change of Control
Agreements)



      Exhibit G-3 – Form of Letter Agreement (waiving certain rights pursuant to
certain outstanding Change of Control Agreements)

Exhibit H – Form of Registration Rights Agreement

2

STOCK SUBSCRIPTION AGREEMENT

This STOCK SUBSCRIPTION AGREEMENT, dated October 12, 2005 (the “Agreement”), by
and among CEC Wind Acquisition, LLC, a Delaware limited liability company (the
“Purchaser”), Catamount Energy Corporation, a Vermont corporation (the
“Company”), Central Vermont Public Service Corporation, a Vermont corporation
(“CVPS”), and Catamount Resources Corporation (“CRC”), a wholly-owned subsidiary
of CVPS.

W I T N E S S E T H

WHEREAS, CRC is the owner of all of the outstanding capital stock of the
Company;

WHEREAS, to satisfy its foreseeable funding requirements, CVPS, CRC and the
Company desire that the Company obtain a capital financing commitment of
$62,500,000, which shall be funded from time to time in accordance herewith;

WHEREAS, the Company desires to issue and sell to the Purchaser, and the
Purchaser desires to purchase from the Company, on and after the Initial Closing
in accordance with the terms and conditions hereof, an aggregate of up to
625,000 shares of the Class A Common Stock, $0.01 par value per share, and one
share of the Class B Common Stock, $0.01 par value per share (such shares to be
acquired by the Purchaser are collectively referred to as the “Shares”), of the
Company, which such sale and purchase shall be from time to time in accordance
with the terms and conditions hereinafter set forth;

WHEREAS, in connection herewith and at the Initial Closing, Purchaser, the
Company, CRC and CVPS shall enter into the Stockholders’ Agreement, which shall
become effective as of the Trigger Date (as defined herein), and other documents
relating to the Purchaser’s investment in the Company, including, without
limitation, Purchaser’s potential investment in additional equity financing of
the Company; and

WHEREAS, certain terms used in this Agreement are defined in Section 1.1;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1.1:

“Accredited Investor” shall have the meaning ascribed to such term in Rule 501
of Regulation D under the Securities Act.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term “control” (including
the terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

“Affiliated Group” means any affiliated group within the meaning of Section 1504
of the Code or any comparable or analogous group under applicable Law.

“Antitrust Laws” means, collectively, the HSR Act, the Sherman Act, as amended,
the Clayton Act, as amended, the Federal Trade Commission Act, as amended, and
any other Laws that are designed to prohibit, restrict or regulate actions
having the purpose or effect of monopolization or restraint of trade.

“Business” means, with respect to the Company and its Subsidiaries, directly or
indirectly, the acquisition, construction, development, ownership, maintenance,
management, financing and/or otherwise operation of wind power electric
generation farms or facilities (including, without limitation, interconnection
facilities with respect to such electricity generation) in the United States,
the United Kingdom, Canada or other countries where the Company then has a
project under development.

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

“Class A Common Stock” means the Class A Common Stock, par value $1.00 per
share, of the Company, having the rights and privileges set forth in the
Restated Certificate from and after the filing of the Restated Certificate.

“Class B Common Stock” means one share of the Class B Common Stock, par value
$1.00 per share, of the Company, to be issued to the Purchaser, having the
rights and privileges set forth in the Restated Certificate.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment Date” means the date on which Diamond Castle provides CVPS with
(i) a copy of an equity commitment letter, in form and substance reasonably
satisfactory to CVPS, with respect to commitments of Diamond Castle to purchase
membership interests and (ii) a letter executed by the general partner of
Diamond Castle representing that Diamond Castle has partners that have made
capital commitments in an aggregate amount of not less than $500,000,000.

“Common Stock” shall have the meaning set forth in Section 3.4(a) hereof;
provided, however, that effective upon the filing of the Restated Certificate,
references to “Common Stock” shall refer to the “Class A Common Stock” and the
“Class B Common Stock”.

“Company” shall have the meaning set forth in the Recitals hereto.

“Company Carryback Refund” shall have the meaning set forth in Section 5.16 of
this Agreement.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, lease, license, commitment or other arrangement, binding memorandum
of understanding, binding letter of intent, undertaking, commitment or
obligation (other than Tax Sharing Agreements).

“CVPS Tax Claim” shall have the meaning set forth in Section 7.5(b) of this
Agreement.

“CVPS Tax Refund” shall have the meaning set forth in Section 5.16 of this
Agreement.

“CVPS Tax Return” shall have the meaning set forth in Section 5.17(a) of this
Agreement.

“Diamond Castle” means Diamond Castle Partners IV, L.P., Diamond Castle Partners
IV-A, L.P. and each of their respective affiliated investment entities.

“Disclosure Schedules” means, with respect to the Company, the schedules
attached hereto as required under Article III and other provisions of this
Agreement.

“Employee Related Retained Liability” means all Liabilities retained by CVPS
following the Initial Closing pursuant to Section 5.18.

“Environmental Law” means any Law in any way relating to the protection of human
health and safety, the environment or natural resources or the presence of, or
any Remedial Action taken in relation to, a Hazardous Material in the soil or
any body of water, including, but not limited to, any ground water, surface
water or aquifer, including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. App. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Water Act
(33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.) the
Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the Federal
Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et seq.), Migratory
Bird Treaty Act (16 U.S.C. § 703 et seq.), the Bald and Golden Eagle Protection
Acts (16 U.S.C. § 668 et seq.), the Endangered Species Act of 1973 (16 U.S.C. §
1531 et seq.), the National Environmental Policy Act of 1969 (42 U.S.C. § 4321
et seq.), and the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
as each has been or may be amended and the regulations promulgated pursuant
thereto.

“Environmental Permit” means any Permit required pursuant to Environmental Laws.

“ERISA” means the Employment Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Final Closing Date” means the earlier of (i) the date that is the 15th Business
Day after Purchaser has provided written notification to the Company and CVPS
that Purchaser shall finance the remainder of its Purchase Commitment and effect
the purchase of the Shares with respect thereto and (ii) the third anniversary
of the date hereof. The closing that occurs on the Final Closing Date shall be
referred to herein as the “Final Closing”.

“GAAP” means generally accepted accounting principles in the United States as of
the date hereof.

“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).

“Hazardous Material” means any substance, material or waste that is regulated,
classified, or otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “toxic” or “radioactive” or as a “pollutant” or
“contaminant” or words of similar meaning or effect, including petroleum and its
by-products, asbestos or polychlorinated biphenyls.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and
(B) indebtedness evidenced by notes, debentures, bonds or other similar
instruments for the payment of which such Person is responsible or liable;
(ii) all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations of such Person and all
obligations of such Person under any title retention agreement (but excluding
trade accounts payable and other accrued current liabilities arising in the
Ordinary Course of Business (other than the current liability portion of any
indebtedness for borrowed money)); (iii) all obligations of such Person under
leases required to be capitalized in accordance with GAAP; (iv) all obligations
of such Person for the reimbursement of any obligor on any letter of credit,
banker’s acceptance or similar credit transaction; (v) all obligations of such
Person under interest rate or currency swap transactions (valued at the
termination value thereof); (vi) all obligations of the type referred to in
clauses (i) through (v) of any Persons for the payment of which such Person is
responsible or liable, directly or indirectly, as obligor, guarantor, surety or
otherwise, including guarantees of such obligations; and (vii) all obligations
of the type referred to in clauses (i) through (vi) of other Persons secured by
(or for which the holder of such obligations has an existing right, contingent
or otherwise, to be secured by) any Lien on any property or asset of such Person
(whether or not such obligation is assumed by such Person).

“Investment” means, in any Person, any loan or advance to such Person, any
purchase or other acquisition of capital stock, warrants, rights, options,
obligations or other securities or any substantial assets of such Person, any
capital contributions to such Person or any other investment in such Person.

“IRS” means the Internal Revenue Service.

“Knowledge” means, (i) with respect to the Company, the actual knowledge of the
individuals specified on Schedule 1.1(a) after reasonable inquiry, and (ii) with
respect to the Purchaser, the actual knowledge of Michael Ranger, Ari Benacerraf
and Daniel Clare after reasonable inquiry. With respect to information relating
to the Project Companies and Underlying Projects, the Knowledge of the Company
shall be based on information either within the possession of such Persons
listed on Schedule 1.1(a) or reasonably available or accessible to such Persons
after reasonable inquiry in a manner consistent with such Person’s carrying out
such Person’s responsibilities to the Company in a reasonably prudent manner.

“Law” means any foreign, federal, state or local law (including common law),
statute, code, ordinance, rule, regulation, Order or other requirement.

“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, mediation, investigation, inquiry, proceedings or claims (including
counterclaims) by or before a Governmental Body that does not relate to Taxes or
any matters relating to Taxes.

“Liability” means any debt, loss, damage, adverse claim, fines, penalties,
liability or obligation (whether accrued or unaccrued or absolute or
contingent), and including all costs and expenses relating thereto including all
fees, disbursements and expenses of legal counsel, experts, engineers and
consultants and costs of investigation); provided, however, that this definition
shall not include any such items that relate to Taxes or any matters relating to
Taxes.

“Lien” means any lien, pledge, mortgage, deed of trust, security interest claim,
lease, charge, option, right of first refusal, transfer restriction under any
shareholders or similar agreement, encumbrance or any other restriction or
limitation other than as imposed by this Agreement, the Company Documents or the
CVPS Documents.

“Losses” means all losses, liabilities, claims, obligations, deficiencies,
demands, judgments, damages, interest, fines, penalties, claims, suits, actions,
causes of action, assessments, awards, costs and expenses (including reasonable
costs of investigation and defense and attorneys’ and other professionals’
fees), or any diminution in value, whether or not involving a third party claim,
but excluding any special, consequential or punitive damages unless such damages
are included in any Order or in any settlement agreement arising out of a third
party claim.

“Material Adverse Effect” means any material adverse effect on: (A) the
business, assets, properties, liabilities, operations or condition (financial or
otherwise) of the Company, its Subsidiaries and the Underlying Projects, taken
as a whole, other than any such effect to the extent it results from (i) changes
in general economic, financial or securities market or political conditions or
any acts of war or terrorism that do not disproportionately affect the Company,
its Subsidiaries and the Underlying Projects, taken as a whole, (ii) changes or
developments in the international, national, regional, state or local
independent power industry or in the products or services for such industry that
do not disproportionately affect the Company, its Subsidiaries and the
Underlying Projects, taken as a whole, or the Business, (iii) matters resulting
from the execution, delivery, performance or announcement of any of the
Transaction Documents and the transactions contemplated hereby and thereby,
(iv) any change of Law that does not disproportionately affect the Company, its
Subsidiaries and the Underlying Projects, taken as a whole, (v) any change in
GAAP, (vi) any failure, in and of itself, of the Company to meet any revenue or
earnings predictions prepared by the Company (it being the understanding of the
parties hereto that the underlying cause of such failure may constitute a
Material Adverse Effect if such event is not otherwise excluded from the
definition of Material Adverse Effect), (vii) any loss, in and of itself,
resulting from the sale of assets otherwise permitted hereunder or any
impairment charge related to such sale of assets, in and of itself or (viii) the
actions of the Purchaser, or (B) the ability of the Company or CVPS to perform
any of their respective material obligations under this Agreement, the CVPS
Documents or the Company Documents, as applicable.

“New By-laws” means the amended and restated by-laws of the Company, to be in
effect on the Initial Closing Date hereunder, which shall be reasonably
satisfactory to the Purchaser and CVPS.

“Order” means any order, injunction, judgment, doctrine, decree, ruling, writ,
assessment or arbitration award of a Governmental Body.

“Ordinary Course of Business” means the ordinary and usual course of day-to-day
operations of the business of the Company, the Subsidiaries or the Underlying
Projects, as the case may be, through the date hereof consistent with past
practice; provided, however, that with respect to the operations or activities
of the Underlying Projects which remain under construction (and have not
achieved operational completion) or are in the development stages the “Ordinary
Course of Business” shall mean the day-to-day activities for a project in a
similar state of construction or development.

“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.

“Permitted Exceptions” means (i) all defects, exceptions, restrictions,
easements, rights of way and encumbrances disclosed in policies of title
insurance which have been delivered to Purchaser; (ii) statutory liens for
current Taxes, assessments or other governmental charges that (A) are not yet
due and payable or not yet delinquent or (B) the amount or validity of which is
being contested in good faith by appropriate proceedings, provided that with
respect to clause (B) an appropriate reserve has been established therefor on
the Financial Statements in accordance with GAAP; (iii) mechanics’, carriers’,
workers’, and repairers’ Liens arising or incurred in the Ordinary Course of
Business that are not, individually or in the aggregate, material to the
business, operations and financial condition of the Company Property or the
Underlying Project Property (as the case may be) so encumbered and that are not
resulting from a breach, default or violation by the Company, any of its
Subsidiaries or any of the Underlying Projects of any Contract or Law or if
payment is not yet due on the underlying obligation; (iv) zoning, entitlement
and other land use and environmental regulations by any Governmental Body,
provided that such regulations have not been violated; and (v) statutory or
common law liens to secure landlords, lessors, or renters under leases or rental
agreements confined to the premises rented, that are not, individually or in the
aggregate, material to the business, operations and financial condition of the
Company Property or the Underlying Project Property (as the case may be) so
encumbered.

“Person” means any individual, corporation, limited liability company,
partnership, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

“Project Companies” means, as of the date hereof, those Persons specified as a
“Project Company” on Schedule 1.1(b).

“Put Agreement” means the Put Option Purchase and Sale Agreement, dated of even
date herewith, by and between Purchaser, CRC and CVPS.

“Put Option” means the right and option of CRC (directly or indirectly) as
provided under the Stockholders’ Agreement and the Put Agreement to require
Purchaser to purchase all of the Common Stock beneficially owned by CRC.

“Release” means any release, spill, emission, leaking, pumping, poring,
injection, deposit, dumping, emptying, disposal, discharge, dispersal, leaching
or migration into the indoor or outdoor environment, or into or out of any
property.

“Remedial Action” means all actions including any capital expenditures
undertaken to (i) clean up, remove, treat or in any other way address any
Hazardous Material; (ii) prevent the Release or threat of Release, or minimize
the further Release of any Hazardous Material so it does not migrate or endanger
or threaten to endanger public health or welfare or the indoor or outdoor
environment; (iii) perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (iv) to correct a condition of
noncompliance with Environmental Laws.

“Restated Certificate” means the restated certificate of incorporation of the
Company, in the form attached hereto as Exhibit B, to be in effect on the
Initial Closing Date hereunder.

“Securities Act” means the Securities Act of 1933, as amended.

“Significant Subsidiary” means any Subsidiary that is specified on Schedule
1.1(c) hereto.

“Stockholders’ Agreement” means the Stockholders’ Agreement to be entered into
as of the Initial Closing Date, substantially in the form attached hereto as
Exhibit C, by and among Purchaser, CVPS, CRC and the Company.

“Subsidiary” means, with respect to any Person, another Person of which (i) a
majority of the outstanding share capital, voting securities or other equity
interests are owned, directly or indirectly, by such first Person or (ii) such
first Person is entitled, directly or indirectly, to appoint a majority of the
board of directors, board of managers or comparable body of such other Person.

“Sweetwater 3 ECCA Agreement” means the Membership Interest Purchase and Equity
Capital Contribution Agreement dated as of May 10, 2005 among Sweetwater Wind 3
LLC, DKR Wind Energy, LLC, Babcock & Brown Sweetwater 3 LLC, FC Energy Finance
I, Inc., The Northwestern Mutual Life Insurance Company, Bankers Commercial
Corporation and The Prudential Insurance Company of America.

“Tax Benefit” shall mean the Tax effect of any item of loss, deduction or credit
or any other item which decreases Taxes paid (including by reason of any amounts
that increase Tax basis that is depreciated or amortized).

“Tax Claim” means any notice of deficiency, proposed adjustment, additional
assessment, audit, examination or other administrative or court proceeding,
suit, dispute or other claim with respect to or relating to Taxes (including any
claim brought pursuant to the terms of this Agreement or by a third party).

“Taxes” means (i) all federal, state, local or foreign taxes, charges, fees,
imposts, levies or other assessments, including all income, gross receipts,
capital, sales, use, ad valorem, value added, transfer, franchise, profits,
inventory, capital stock, license, withholding, payroll, employment, social
security, unemployment, excise, severance, stamp, occupation, property and
estimated taxes, customs duties, fees, assessments and charges of any kind
whatsoever, (ii) all interest, penalties, fines, additions to tax or additional
amounts imposed by any Taxing Authority in connection with any item described in
clause (i) and (iii) any liability in respect of any items described in clauses
(i) or (ii) payable by reason of Contract, Tax Sharing Agreement, assumption,
transferee liability, operation of Law, Treasury Regulation Section 1.1502-6(a)
(or any predecessor or successor thereof of any analogous or similar provision
under Law) or otherwise.

“Taxing Authority” means the IRS or any other Governmental Body responsible for
the administration of any Tax.

“Tax Package” shall have the meaning ascribed to such term under Section
5.157(d).

“Tax Referee” shall have the meaning ascribed to such term under Section 5.17(c)
of this Agreement.

“Tax Return” means any return, report or statement filed or required to be filed
with respect to any Tax (including any elections, declarations, schedules or
attachments thereto, and any amendment thereof), including any information
return, claim for refund, amended return or declaration of estimated Tax, and
including, where permitted or required, combined, consolidated or unitary
returns for any group of entities that includes the Company, any of its
Subsidiaries or any of their Affiliates.

“Tax Sharing Agreement” means any written agreement which provides for the
sharing or allocation of Taxes between multiple parties filing a combined,
consolidated, unitary or similar group Tax Return or unwritten past practice
with respect to the sharing or allocation of Taxes between multiple parties
filing a combined, consolidated, unitary or similar group Tax Return.

“Transfer Taxes” means any real property transfer, sales, use, value added,
stamp, documentary, recording, registration, conveyance, stock transfer,
intangible property transfer, personal property transfer, gross receipts,
registration, duty, securities transactions or similar fees or Taxes or
governmental charges (together with any interest or penalty, addition to Tax or
additional amount imposed) as levied by any Governmental Body in connection with
the transactions contemplated by this Agreement, including, without limitation,
any payments made in lieu of any such Taxes or governmental charges, which
become payable in connection with the transactions contemplated by this
Agreement.

“Trigger Date” means the later of (A) the Initial Closing Date and (B) the
Commitment Date.

“Underlying Project” means each project specified on Schedule 1.1(d) hereto, and
shall include the applicable Project Company and its operations, activities,
resources and actions.

“WARN” means the Worker Adjustment and Retraining Notification Act of 1988, as
amended and any similar state or local “mass layoff” or “plant closing” Law.

1.2 Terms Defined Elsewhere in this Agreement. For purposes of this Agreement,
the following terms have meanings set forth in the sections indicated:

          Term   Section
Alternative Transaction
    5.6 (a)
Agreement
  Recitals

Amended and Restated Service Contract
    5.8  
Balance Sheet
    3.7 (a)
Balance Sheet Date
    3.7 (a)
Budget and Business Plan
    3.9 (a)
Cap
    7.4  
CEC Employees
    3.16 (a)
CEC Related Persons
    3.22 (b)
Closing(s)
    2.5 (b)
Closing Date
    2.5 (b)
Company
  Recitals

Company Documents
    3.2 (a)
Company Intellectual Property
    3.13 (a)
Company Owned Property
    3.11 (a)
Company Owned Properties
    3.11 (a)
Company Permits
    3.18 (b)
Company Personal Property Leases
    3.12 (c)
Company Plans
    3.15 (a)
Company Property
    3.11 (a)
Company Properties
    3.11 (a)
Company Real Property Lease
    3.11 (a)
Company Real Property Leases
    3.11 (a)
Company Straddle Tax Return
    5.17  
Confidentiality Agreement
    5.1  
CRC
  Recitals

CVPS
  Recitals

CVPS Documents
    3.2 (b)
CVPS Indemnified Parties
    7.2 (b)
CVPS Related Persons
    3.22 (a)
CVPS Tax Claim
    7.5 (b)
CVPS Tax Return
    5.17  
Deductible
    7.4  
Development Note
    3.09 (c)
Employees
    3.16 (b)
Evaluation Material
    5.1  
EWG
    3.21 (d)
FERC
    3.21 (b)
Final Purchase
    2.4  
Financial Statements
    3.7 (a)
Indemnified Party(ies)
    7.2 (b)
Indemnifying Party(ies)
    7.4  
Initial Closing
    2.5  
Initial Closing Date
    2.5  
Initial Purchase
    2.4  
LTIP
    6.1 (h)
Material Contracts
    3.14 (a)
Multiemployer Plan
    3.15 (a)
PBGC
    3.15 (f)
Per Share Purchase Price
    2.3  
PUHCA
    3.21 (a)
Purchase Commitment
    2.1  
Purchaser
  Recitals

Purchaser Documents
    4.2  
Purchaser Indemnified Parties
    7.2 (a)
PURPA
    3.21 (b)
QF
    3.21 (c)
Related Persons
    3.22 (b)
Representatives
    5.6 (a)
Required Consents
    5.3  
Shares
  Recitals

Subsequent Closing
    2.5 (b)
Subsequent Closing Date
    2.5 (b)
Survival Period
    7.1  
Sweetwater Land Option Agreement
    3.09 (c)
Tax Package
    5.17 (d)
Tax Referee
    5.17 (c)
Third Party Claim
    7.5 (b)
Title IV Plans
    3.15 (a)
Transfer Employees
    5.2 (c)
Transferred Projects
    5.20  
Underlying Project Owned Property
    3.11 (b)
Underlying Project Owned Properties
    3.11 (b)
Underlying Project Property
    3.11 (b)
Underlying Project Properties
    3.11 (b)
Underlying Project Real Property Lease
    3.11 (b)
Underlying Project Real Property Leases
    3.11 (b)

1.3 Other Definitional and Interpretive Matters.

(a) Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

Calculation of Time Period. When calculating the period of time before which,
within which or following which any act is to be done or step taken pursuant to
this Agreement, the date that is the reference date in calculating such period
shall be excluded. If the last day of such period is a non-Business Day, the
period in question shall end on the next succeeding Business Day.

Dollars. Any reference in this Agreement to $ shall mean U.S. dollars.

Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated and made a part hereof and are an integral part of this Agreement.
All Exhibits and Schedules annexed hereto or referred to herein are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Schedule or Exhibit but not otherwise
defined therein shall be defined as set forth in this Agreement.

Gender and Number. Any reference in this Agreement to gender shall include all
genders, and words imparting the singular number only shall include the plural
and vice versa.

Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.

Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.

Including. The word “including” or any variation thereof means “including,
without limitation” and shall not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

1.4 Joint Preparation. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as jointly drafted by the parties hereto and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
provision of this Agreement.

ARTICLE II

AUTHORIZATION; SALE AND PURCHASE OF SHARES; CLOSING

2.1 Authorization; Purchase Commitment. Upon the terms and subject to the
conditions contained herein, the Company agrees to issue and sell to Purchaser,
and Purchaser agrees to purchase (or cause its Affiliates to purchase), from
time to time in accordance with the terms and conditions herein, from the
Company, the Shares at an aggregate purchase price of $62,500,000 (the “Purchase
Commitment”). Purchaser acknowledges that, other than as expressly set forth
herein, following the Initial Closing, there shall be no conditions precedent to
its funding obligations hereunder with respect to the Purchase Commitment other
than those expressly set forth in Section 6.3 and the occurrence of the Trigger
Date. Without limiting the foregoing, the Purchaser acknowledges that the
Purchase Commitment, solely with respect to any Subsequent Closing, is not
subject to the ongoing accuracy of any representation or warranty from CVPS or
the Company, the financial condition or results of operation of the Company or
the Company’s success or failure with respect to any Underlying Project or any
other aspect of the Company’s business, and, furthermore, is not subject to any
right of set off or other defense in the event of any dispute between Purchaser
and either the Company or CVPS.

2.2 Sale and Purchase of Shares. Upon the terms and subject to the conditions
contained herein, subject to the occurrence of the Trigger Date, on each Closing
Date (other than with respect to the purchase and issuance of Shares on the
Initial Closing Date which shall be as set forth in Section 2.4), the Company
agrees to issue and sell, and Purchaser agrees to purchase (or cause its
Affiliates to purchase) from the Company, to the extent and as provided
hereunder, that number of the Shares as notified by the Company to Purchaser or,
solely in the case of a Final Closing, the Shares remaining to be purchased
pursuant to the Purchase Commitment, for such purchase on such Closing Date;
provided, however, that, in addition to the terms and conditions applicable to
each such purchase as contained herein, (a) the aggregate purchase price which
Purchaser (or its Affiliates) shall be obligated to pay for the Shares purchase
pursuant hereto shall not exceed the Purchase Commitment, and (b) except as
Purchaser may otherwise consent, in no event shall any such purchase on any
Closing Date (other than the Final Closing Date) be for a number Shares with an
aggregate purchase price to be paid on such date of less than $5,000,000.

2.3 Payment of Purchase Price. Subject to the occurrence of the Trigger Date on
each Closing Date (other than the Initial Closing Date), the Company agrees to
issue and sell to Purchaser (or, as applicable, its Affiliates) that number of
the Shares as it shall have notified to Purchaser for such Closing Date or,
solely in the case of a Final Closing, the Shares remaining to be purchased
pursuant to the Purchase Commitment, and Purchaser (or, as applicable, its
Affiliates) shall pay on such Closing Date for such number of Shares a purchase
price of $100.00 per share, as may be proportionately adjusted from time to time
for stock splits, combinations, reclassifications or similar transactions (the
“Per Share Purchase Price”).

2.4 Initial Purchase; Expiration of Purchase Commitment. The first purchase
pursuant to the Purchase Commitment (the “Initial Purchase”) shall be for the
purchase of an aggregate of (i) subject to Section 2.7, one Share of Class B
Common Stock and (ii) 150,000 Shares of Class A Common Stock for an aggregate
purchase price (based on the Per Share Purchase Price) of $15,000,000; provided,
that, if the Initial Closing Date (as defined below) occurs on the same date as
the Trigger Date, then the first purchase shall be for one Share of Class B
Common Stock, 160,000 Shares of Class A Common Stock and an aggregate purchase
price of $16,000,000. Notwithstanding the restrictions to each purchase (other
than the Initial Purchase) as set forth in Section 2.2(b), provided that this
Agreement has not been terminated earlier pursuant to the terms hereof,
Purchaser shall purchase any portion of the Shares remaining to be purchased
pursuant to the Purchase Commitment (but not any Shares in excess thereof) (the
“Final Purchase”) on the Final Closing Date. Each of the Shares to be purchased
on the Final Closing Date shall be purchased at the Per Share Purchase Price.

2.5 Closing Date.

(a) The consummation of the Initial Purchase (the “Initial Closing”) shall take
place at the offices of Weil, Gotshal & Manges LLP located at 767 Fifth Avenue,
New York, New York 10153 (or at such other place as the parties may designate)
at 10:00 a.m. (New York City time) on a date to be specified by the parties (the
“Initial Closing Date”), which date shall be the 15th Business Day after the
satisfaction or waiver of the conditions set forth in Article VI (other than
conditions that by their nature are to be satisfied at the Initial Closing, but
subject to the satisfaction or waiver of those conditions at such time), unless
another time, date or place is agreed by the parties hereto; provided, however,
that, notwithstanding the foregoing, the Initial Closing shall not occur prior
to October 31, 2005.

(b) Following the Initial Closing, the consummation of each additional issuance
and purchase of a portion of the Shares as part of the Purchase Commitment,
including the Final Closing (each a “Subsequent Closing”; together with the
Initial Closing, each a “Closing” and collectively the “Closings”), shall take
place as provided in Section 2.5(a) on a date to be specified by the parties
(each a “Subsequent Closing Date”; together with the Initial Closing Date, each
a “Closing Date”), which, (i) for each Subsequent Closing, other than the Final
Closing, shall be subsequent to the Trigger Date and on the date (subject to the
satisfaction or waiver of the conditions set forth in Section 6.3 on such date)
that is the 15th Business Day after receipt by Purchaser of the notice required
by Section 6.3(b), and (ii) for the Final Closing, shall be on the Final Closing
Date.

2.6 Deliveries on the Initial Closing Date. At the Initial Closing, the Company
or CVPS, as applicable, shall deliver or cause the delivery, as applicable, to
Purchaser:

(a) A certificate signed by each of the Chief Executive Officer and Chief
Financial Officer of the Company and a certificate signed by each of the Chief
Executive Officer and Chief Financial Officer of CVPS, each in form and
substance reasonably satisfactory to Purchaser, dated the Initial Closing Date,
to the effect that each of the conditions specified in Section 6.1(a) and
Section 6.1(b) have been satisfied in all respects.

(b) A certificate signed by the Secretary of the Company, in form and substance
reasonably satisfactory to Purchaser, dated the Initial Closing Date, certifying
as to true, complete and correct copies of the Company’s Restated Certificate
and New By-laws as in effect on and as of the Initial Closing and as to
resolutions authorizing this Agreement and all of the transactions contemplated
hereby as in effect on and as of the Initial Closing.

(c) A certificate signed by the Secretary of each of the Company’s Significant
Subsidiaries, in form and substance reasonably satisfactory to Purchaser, dated
the Initial Closing Date, certifying as to true, complete and correct copies of
such Subsidiary’s certificate of incorporation, by-laws, limited liability
company agreement, operating agreement, partnership agreement or comparable
organizational documents as in effect on and as of the Initial Closing.

(d) Certificates of good standing dated not more than five Business Days prior
to the Initial Closing Date with respect to each of the Company and its
Significant Subsidiaries issued by the Secretary of State of the state in which
such Person is incorporated, formed or created.

(e) Such other documents as Purchaser shall reasonably request.

2.7 Delivery of Shares. At each Closing, the Company shall deliver or cause the
delivery, as applicable, to Purchaser (or, as applicable, its Affiliates) of a
stock certificate or stock certificates in the name of Purchaser (or, as
applicable, its Affiliates), duly executed by the requisite officers of the
Company, representing the number of Shares of Class A Common Stock and, if
applicable, the share of Class B Common Stock to be purchased by Purchaser (or
its Affiliates) at such Closing; provided, however, that if the Trigger Date has
not occurred as of the Initial Closing, then the Company shall not deliver the
Class B Common Stock to the Purchaser at the Initial Closing and instead shall
deliver or cause the delivery of the Class B Common Stock to the Purchaser on
the Trigger Date. At each Subsequent Closing and the Final Closing, the Company
shall not be required to deliver any other document other than (i) those
documents or notices required, as applicable, as a condition to such Closing
under Section 6.3 or evidencing the requirements specified therein and other
principally administrative or ministerial documents or instruments reasonably
necessary to effect or evidence such Closing and (ii) the Shares of Class A
Common Stock to be purchased at such Closing. On each Closing Date, the shares
of Common Stock issued and delivered by the Company pursuant to this Agreement
against payment of the consideration set forth herein (a) will have been duly
authorized for issuance, validly issued, fully paid, non-assessable and free and
clear of all encumbrances and (b) will not have been issued in violation of any
purchase or call option, right of first refusal, subscription right, preemptive
right or any similar rights.

2.8 Firm Commitment. In the event that Purchaser fails to purchase additional
Shares at a Subsequent Closing in breach of this Agreement, the Shares of
Class B Common Stock held by the Purchaser (or its Affiliates) shall be
automatically converted into one Share of the Class A Common Stock pursuant to
the provisions of Section 3 of the Restated Certificate. Such conversion shall
not be an exclusive remedy of the Company or CVPS and shall be in addition to
any other remedies which the Company or CVPS may have under this Agreement or
otherwise.

ARTICLE III

REPRESENTATIONS AND WARRANTIES RELATING TO THE COMPANY

As an inducement to Purchaser to enter into this Agreement, CVPS and the Company
hereby jointly and severally represent and warrant to Purchaser, as of the date
of this Agreement and as of the Initial Closing Date (it being understood that
(i) neither CVPS nor the Company represents or warrants any of the matters
herein as of any Subsequent Closing Date, (ii) any representation or warranty
that is qualified as to the Knowledge of the Company shall also be deemed so
qualified as to CVPS and (iii) the Company does not and will not make any
representation with respect to CVPS) that, except as specified in the Disclosure
Schedules (it being understood that a matter disclosed in any Disclosure
Schedule shall be deemed disclosed for purposes of all other Disclosure
Schedules and these representations and warranties to the extent such disclosure
is clearly stated in such a way as to alert Purchaser to its relevance to, or
provide the information called for by, another section of this Agreement):

3.1 Organization and Good Standing.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Vermont, and the Company has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now conducted and as currently proposed to be
conducted. The Company is duly qualified or authorized to do business as a
foreign corporation in each jurisdiction in which the nature of its business or
the ownership of property makes such qualification necessary and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where the failure to be so qualified, authorized or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b) CVPS is a corporation duly organized, validly existing and in good standing
under the laws of the State of Vermont and has all requisite corporate power and
authority to enter into this Agreement and the CVPS Documents and to consummate
the transactions contemplated hereby and thereby.

3.2 Authorization of Agreement.

(a) The Company has all requisite power, authority and legal capacity to execute
and deliver this Agreement and each other agreement, document, or instrument or
certificate contemplated by this Agreement or to be executed by the Company in
connection with the transactions contemplated by this Agreement (the “Company
Documents”), to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and each of the Company Documents,
and the consummation of the transactions contemplated hereby and thereby, have
been duly authorized and approved by all required action on the part of the
Company. This Agreement has been, and each of the Company Documents required to
be delivered at the Initial Closing will be at or prior to the Initial Closing,
duly and validly executed and delivered by the Company and (assuming due
authorization, execution and delivery by Purchaser) this Agreement constitutes,
and each of the Company Documents when so executed and delivered will
constitute, legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, or other
equivalent Laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

(b) CVPS has all requisite power, authority and legal capacity to execute and
deliver this Agreement and each other agreement, document, or instrument or
certificate contemplated by this Agreement or to be executed by CVPS in
connection with the transactions contemplated by this Agreement (the “CVPS
Documents”), to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution,
delivery and performance of this Agreement and each of the CVPS Documents, and
the consummation of the transactions contemplated hereby and thereby, have been
duly authorized and approved by all required action on the part of the Company.
This Agreement has been, and each of the CVPS Documents required to be delivered
at the Initial Closing will be at or prior to the Initial Closing, duly and
validly executed and delivered by CVPS and (assuming due authorization,
execution and delivery by Purchaser) this Agreement constitutes, and each of the
CVPS Documents when so executed and delivered will constitute, legal, valid and
binding obligations of CVPS, enforceable against CVPS in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other equivalent Laws affecting the enforcement
of creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).

3.3 Conflicts; Consents of Third Parties.

(a) Except as set forth on Schedule 3.3(a), none of the execution and delivery
by the Company of this Agreement or the Company Documents, the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Put Option), or compliance by the Company with any of the provisions hereof
or thereof will conflict with, or result in any violation or breach of, conflict
with or default (with or without notice or lapse of time, or both) under, or
give rise to a right of termination, cancellation or acceleration of any
obligation or to the loss of a material benefit under, or give rise to any
obligation of the Company to make any payment under, or to the increased,
additional, accelerated or guaranteed rights or entitlements of any Person
under, or give rise to any right to purchase or sell (including any rights of
first refusal or comparable obligations) any direct or indirect interest in the
Company, its Subsidiaries or any of the Underlying Projects, or result in the
creation of any Liens upon any of the properties or assets of Company, any of
its Subsidiaries or any of the Underlying Projects under, any provision of
(i) the certificate of incorporation, by-laws, limited liability company
agreement, operating agreement, partnership agreement or comparable
organizational documents of the Company, any of its Subsidiaries or any of the
Underlying Projects or any Material Contract; (ii) any Contract that is not a
Material Contract, or Permit to which the Company, any of its Subsidiaries or
any of the Underlying Projects is a party or by which any of the properties or
assets of the Company, any of its Subsidiaries or any of the Underlying Projects
are bound; (iii) any Order or settlement agreement applicable to the Company,
any of its Subsidiaries or any of the Underlying Projects or any of the
properties or assets of the Company, any of its Subsidiaries or any of the
Underlying Projects; or (iv) any applicable Law (except that in the case of
clauses (ii) and (iv), such representation is for conflicts, defaults,
obligations or Liens that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect).

(b) None of the execution and delivery by CVPS of this Agreement or the CVPS
Documents, the consummation of the transactions contemplated hereby or thereby
(including, without limitation, the Put Option), or compliance by CVPS with any
of the provisions hereof or thereof will conflict with, or result in any
violation or breach of, conflict with or default (with or without notice or
lapse of time, or both) under, or give rise to any right to purchase or sell
(including any rights of first refusal or comparable obligations) any direct or
indirect interest in the Company, its Subsidiaries or any of the Underlying
Projects, or result in the creation of any Liens upon any of the properties or
assets of Company, any of its Subsidiaries or any of the Underlying Projects
under, any provision of (i) the certificate of incorporation, by-laws, limited
liability company agreement, operating agreement, partnership agreement or
comparable organizational documents of CVPS or any of its Subsidiaries; (ii) any
Contract, or Permit to which CVPS or any of its Subsidiaries is a party or by
which any of the properties or assets of CVPS or any of its Subsidiaries are
bound; (iii) any Order or settlement agreement applicable to CVPS or any of its
Subsidiaries or any of the properties or assets of CVPS or any of its
Subsidiaries; or (iv) any applicable Law.

(c) Except as set forth on Schedule 3.3(c), no material consent, waiver,
approval, Order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of
CVPS, any of CVPS’s Subsidiaries, the Company, any of the Company’s Subsidiaries
or any of the Underlying Projects in connection with (i) the execution and
delivery of this Agreement, the Company Documents or the CVPS Documents,
respectively, the compliance by the Company or CVPS with any of the provisions
hereof and thereof, or the consummation of the transactions contemplated hereby
or thereby, or (ii) the continuing validity and effectiveness immediately
following the Closing of any Permit or Contract of the Company, any of its
Subsidiaries or any of the Underlying Projects.

3.4 Capitalization.

(a) As of the date hereof, the authorized capital stock of the Company consists
of 10,000 shares of common stock, $1.00 par value per share (the “Common
Stock”). As of the date hereof, there is one share of Common Stock issued and
outstanding which is directly owned by CRC. The issued and outstanding share of
Common Stock was duly authorized for issuance and is validly issued, fully paid
and non-assessable and was not issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
similar rights.

(b) As of and from the filing of the Restated Certificate until the Initial
Closing, the authorized capital stock of the Company shall be as set forth in
the Restated Certificate, and the number of shares of Common Stock issued and
outstanding shall be as set forth on Schedule 3.4(b) hereto and all of such
shares shall be owned by CRC, and all of such shares shall at such time have
been duly authorized and validly issued, fully paid and non-assessable and not
issued in violation of any purchase or call option, right of first refusal,
subscription right, preemptive right or any similar rights. At the time of the
Initial Closing, the Company shall not hold any Common Stock as treasury stock.

(c) Except for this Agreement, there is no existing option, warrant, call, right
or Contract requiring, and there are no securities of the Company outstanding
which, upon conversion or exchange, would require, the issuance, sale or
transfer of any additional shares of capital stock or other equity securities of
the Company or other securities convertible into, exchangeable for or evidencing
the right to subscribe for or purchase shares of capital stock or other equity
securities of the Company. Except as set forth in Schedule 3.4(c), there are no
obligations, contingent or otherwise, of the Company, any of its Subsidiaries
or, to the Knowledge of the Company, any of the Underlying Projects to
(i) repurchase, redeem or otherwise acquire any shares of Common Stock or the
capital stock or other equity interests of any of its Subsidiaries or any of the
Underlying Projects, or (ii) provide material funds to, or make any material
investment in (in the form of a loan, capital contribution or otherwise), or
provide any guarantee with respect to the obligations of, any Person. Except as
set forth on Schedule 3.4(c), there are no outstanding stock appreciation,
phantom stock, profit participation or similar rights with respect to the
Company, any of its Subsidiaries or, to the Knowledge of the Company, any of the
Underlying Projects. There are no bonds, debentures, notes or other indebtedness
of the Company, any of its Subsidiaries or any of the Underlying Projects having
the right to vote or consent (or, convertible into, or exchangeable for,
securities having the right to vote or consent) on any matters on which
stockholders (or other equityholders) of the Company, any of such Subsidiaries
or any of such Underlying Projects may vote. There are no voting trusts,
irrevocable proxies or other Contracts or understandings to which the Company,
any of its Subsidiaries or, to the Knowledge of the Company, any of the
Underlying Projects is a party or is bound with respect to the voting or consent
of any shares of Common Stock or the equity interests of any of the Company’s
Subsidiaries or any of the Underlying Projects.

3.5 Subsidiaries; Underlying Projects; Investments.

(a) Schedule 3.5(a) sets forth the name of each Subsidiary of the Company, and,
with respect to each Subsidiary, the jurisdiction in which it is incorporated or
organized, the jurisdictions, if any, in which it is qualified as a foreign
corporation or other entity because the nature of its business or the ownership
of property makes such qualification necessary, the number of shares of its
authorized capital stock or equivalent equity interests, the number and class of
shares or equivalent equity interests thereof duly issued and outstanding, the
names of all stockholders or other equity owners (including any partners) and
the number of shares of stock or equivalent equity interests owned by each
stockholder or other equity owner (including any partners) or the amount of
equity owned by each equity owner (including any partners). Each Subsidiary of
the Company is a duly organized and validly existing corporation, limited
liability company, partnership or other entity in good standing under the laws
of the jurisdiction of its incorporation, formation or organization. Each
Subsidiary of the Company is duly qualified or authorized to do business as a
foreign corporation, limited liability company, partnership or other entity in
each jurisdiction in which the nature of its business or the ownership of
property makes such qualification necessary or entity and is in good standing
under the laws of each jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where the failure to be so qualified, authorized or in good standing has not had
and would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. Each Subsidiary has all requisite corporate or entity
power and authority to own its properties and carry on its business as presently
and proposed to be conducted. The outstanding shares of capital stock or
equivalent equity interests of each Subsidiary are validly issued, fully paid
and non-assessable and were not issued in violation of any purchase or call
option, right of first refusal, subscription right, preemptive right or any
similar right. All such shares or other equivalent equity interests represented
as being owned by the Company or any of its Subsidiaries are owned by them free
and clear of any and all Liens, except as set forth in Schedule 3.5(a). Except
as set forth on Schedule 3.5(a), there is no existing option, warrant, call,
right or Contract requiring, and there are no convertible securities of any of
the Company’s Subsidiaries outstanding which upon conversion would require, the
issuance of any shares of capital stock or other equivalent equity interests of
any Subsidiary or other securities convertible into shares of capital stock or
other equivalent equity interests of any such Subsidiary. Except as set forth on
Schedule 3.5(a), there are no material restrictions on the ability of any of the
Company’s Subsidiaries to make distributions of cash to their respective equity
holders.

(b) Schedule 3.5(b) sets forth the name of each Project Company, and, with
respect to each Project Company, the jurisdiction in which it is incorporated or
organized, the jurisdictions, if any, in which it is qualified to do business as
a foreign corporation because the nature of its business or the ownership of
property makes such qualification necessary, the number of shares of its
authorized capital stock or equivalent equity interests, the number and class of
shares or equivalent equity interests thereof duly issued and outstanding, the
names of all stockholders or other equity owners (including any partners) and
the number of shares of stock or equivalent equity interests owned by each
stockholder or other equity owner (including any partners) or the amount of
equity owned by each equity owner (including any partners). To the Knowledge of
the Company, each Project Company is duly organized and validly existing
corporation, limited liability company, partnership or other entity in good
standing under the laws of the jurisdiction of its incorporation, formation or
organization and is duly qualified or authorized to do business as a foreign
corporation, limited liability company, partnership or other entity in each
jurisdiction in which the nature of its business or the ownership of property
makes such qualification necessary and is in good standing under the laws of
each jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization, except where the
failure to be so qualified, authorized or in good standing has not had and would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Knowledge of the Company, each Project Company has all
requisite corporate or entity power and authority to own its properties and
carry on its business as presently and proposed to be conducted. To the
Knowledge of the Company, the outstanding shares of capital stock or equivalent
equity interests of each Project Company are validly issued, fully paid and
non-assessable and were not issued in violation of any purchase or call option,
right of first refusal, subscription right, preemptive right or any similar
right. All such shares or other equivalent equity interests represented as being
owned, directly or indirectly, by the Company or any of its Subsidiaries are
owned by them free and clear of any and all Liens, except as set forth in
Schedule 3.5(b). Except as set forth on Schedule 3.5(b), to the Knowledge of the
Company, there is no existing option, warrant, call, right or Contract
requiring, and there are no convertible securities of any of the Project
Companies outstanding which upon conversion would require, the issuance of any
shares of capital stock or other equivalent equity interests of any Project
Company or other securities convertible into shares of capital stock or other
equivalent equity interests of any such Project Company. Except as set forth on
Schedule 3.5(b), there are no material restrictions on the ability of any of the
Project Companies to make distributions of cash to their respective equity
holders.

(c) The Company does not own, directly or indirectly, any Investment in any
Person other than the Subsidiaries and the Project Companies and there are no
Contracts providing for the Company, directly or indirectly, to acquire any such
Investment.

3.6 Corporate Records.

(a) The Company has delivered to Purchaser true, correct and complete copies of
the certificate of incorporation (each certified by the Secretary of State or
other appropriate official of the applicable jurisdiction of organization) and
by-laws, limited liability company agreement, operating agreement, partnership
agreement or comparable organizational documents (each certified by the
secretary, assistant secretary or other appropriate officer) for each of the
Company, each of its Subsidiaries and each of the Project Companies, in each
case as amended and in effect on the date hereof, including all amendments
thereto.

(b) The minute books and stock (or equivalent equity interest) ledger of each of
the Company and each of its Subsidiaries previously made available to Purchaser
contain true, correct and complete records of all meetings and accurately
reflect all other corporate action of the stockholders or other equity owners
and board of directors (including committees thereof) of the Company and such
Subsidiaries.

(c) To the Knowledge of the Company, the minute books of the Project Companies
previously made available to Purchaser contain true, correct and complete
records of all meetings and accurately reflect all other corporate, limited
liability company, partnership or other entity action of the stockholders or
other equity owners and board of directors (including committees thereof) or
comparable governing bodies of each of the Project Companies.

3.7 Financial Statements.

(a) The Company has delivered to Purchaser copies of (i) the audited
consolidated balance sheets of the Company and its Subsidiaries as at
December 31, 2003 and 2004 and the related audited consolidated statements of
income and of cash flows of the Company and its Subsidiaries for the years then
ended and (ii) the unaudited consolidated balance sheet of the Company and its
Subsidiaries as at June 30, 2005 and the related consolidated statements of
income and cash flows of the Company and its Subsidiaries for the six-month
period then ended (such audited and unaudited statements are referred to herein
as the “Financial Statements”). Each of the Financial Statements is complete and
correct in all material respects, has been prepared in accordance with GAAP
consistently applied by the Company (except as may be indicated in the notes
thereto) and presents fairly in all material respects the consolidated financial
position, results of operations and cash flows of the Company and its
Subsidiaries as at the dates and for the periods indicated therein, except that
the unaudited Financial Statements of the Company and its Subsidiaries on a
consolidated basis are subject to normal year-end adjustments and lack complete
footnotes and other presentation items in conformity with GAAP, which
individually or in the aggregate would not be material.

The audited consolidated balance sheet of the Company and its Subsidiaries as at
December 31, 2004 is referred to herein as the “Balance Sheet” and December 31,
2004 is referred to herein as the “Balance Sheet Date.”

(b) All the books, records and accounts of the Company and its Subsidiaries are
maintained in all material respects in accordance with commercially reasonable
business practice. The Company has established and maintains internal controls
and procedures that are commercially reasonable and, to the Knowledge of the
Company, such disclosure controls and procedures are effective in timely
alerting the Company’s principal executive officer or its principal financial
officer to material information which such principal officers deem necessary to
be provided to them. To the Knowledge of the Company, all books, records and
accounts of the Underlying Projects are maintained in all material respects in
accordance with commercially reasonable business practice, and, to the Knowledge
of the Company, the Underlying Projects maintain systems of internal accounting
controls that are commercially reasonable.

3.8 No Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries
has any Indebtedness or Liabilities (whether or not required under GAAP to be
reflected on a balance sheet or the notes thereto) other than those
(i) specifically reflected on and fully reserved against in the Balance Sheet,
(ii) incurred in the Ordinary Course of Business of the Company and its
Subsidiaries since the Balance Sheet Date, (iii) that are immaterial to the
Company and its Subsidiaries, taken as a whole, or (iv) that have been
discharged or paid in full prior to the date hereof. To the Knowledge of the
Company, the Underlying Projects do not have any Indebtedness or Liabilities
other than those incurred in the Ordinary Course of Business of such applicable
Underlying Project, those paid that have been discharged or paid in full prior
to the date hereof, those that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or those set forth on
Schedule 3.8.

3.9 Absence of Certain Developments.

(a) Except as expressly contemplated by this Agreement or as set forth on
Schedule 3.9, during the period of time between the Balance Sheet Date and the
date hereof, the Company, its Subsidiaries and, to the Knowledge of the Company,
the Underlying Projects have conducted their respective businesses only in the
Ordinary Course of Business thereof. Without limiting the generality of the
foregoing, except as set forth on Schedule 3.9, during the period of time
between the Balance Sheet Date and the date hereof:

(i) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Company, any of its
Subsidiaries or, to the Knowledge of the Company, any of the Underlying Projects
having a replacement cost of more than $500,000 for any single loss or
$1,000,000 for all such losses;

(ii) there has not been any declaration, setting aside or payment of any
dividend or other distribution in respect of any shares of capital stock of the
Company or any of its Subsidiaries or any repurchase, redemption or other
acquisition by the Company, any of its Subsidiaries or any of the Project
Companies of any outstanding shares of capital stock or other securities of, or
other ownership interest in, the Company, any of its Subsidiaries or any of the
Project Companies;

(iii) neither the Company nor any of its Subsidiaries has awarded or paid any
bonuses to employees of the Company or any of its Subsidiaries except to the
extent accrued on the Balance Sheet, or entered into any employment, deferred
compensation, severance or similar agreement (nor amended any such agreement) or
agreed to increase the compensation payable or to become payable by it to any of
the Company’s or any of its Subsidiaries’ directors, officers, employees, agents
or representatives or agreed to increase the coverage or benefits available
under any severance pay, termination pay, vacation pay, company awards, salary
continuation for disability, sick leave, deferred compensation, bonus or other
incentive compensation, insurance, pension or other employee benefit plan,
payment or arrangement made to, for or with such directors, officers, employees,
agents or representatives;

(iv) except as required by law or under GAAP, there has not been any change by
the Company or any of its Subsidiaries in material accounting or Tax reporting
principles, methods or policies and, the Company has not been notified or
otherwise been informed in writing of any change by any of the Underlying
Projects in material accounting or Tax reporting principles, methods or
policies;

(v) neither the Company nor any of its Subsidiaries has made or rescinded any
material election relating to Taxes or settled or compromised any material claim
relating to Taxes and, to the Knowledge of the Company, none of the Underlying
Projects has made or rescinded any material election relating to Taxes or
settled or compromised any material claim relating to Taxes;

(vi) none of the Company, any of its Subsidiaries and, to the Knowledge of the
Company, any of the Underlying Projects has entered into, terminated, modified,
amended or waived any rights under any Material Contract, understanding or
commitment that restrains, restricts, limits or impedes the ability of the
Company, any such Subsidiary or any such Underlying Project to compete with any
business;

(vii) neither the Company nor any of its Subsidiaries has failed to promptly pay
and discharge current Liabilities except where disputed in good faith by
appropriate proceedings and, to the Knowledge of the Company, none of the
Underlying Projects has failed to promptly pay and discharge current Liabilities
except where disputed in good faith by appropriate proceedings;

(viii) neither the Company nor any Subsidiary has made any loans, advances or
capital contributions to, or investments in, any CEC Related Person or paid any
fees or expenses to any CEC Related Person or any director, officer, partner,
stockholder or Affiliate of any CEC Related Person other than reimbursable
business expenses and similar items incurred in the Ordinary Course of Business;

(ix) neither the Company nor any of its Subsidiaries has (A) other than in the
Ordinary Course of Business, mortgaged, pledged or subjected to any Lien any of
its assets, or (B) acquired any assets or sold, assigned, transferred, conveyed,
leased or otherwise disposed of any assets of the Company or any of its
Subsidiaries, except, in the case of clause (B), for assets acquired, sold,
assigned, transferred, conveyed, leased or otherwise disposed of in the Ordinary
Course of Business, as applicable, of the Company or any of its Subsidiaries, in
each case greater than $250,000;

(x) other than in the Ordinary Course of Business, to the Knowledge of the
Company, none of the Underlying Projects has (A) mortgaged, pledged or subjected
to any Lien any of its assets, or (B) acquired any assets or sold, assigned,
transferred, conveyed, leased or otherwise disposed of any assets of such
Underlying Project, except, in the case of clause (B), for assets acquired,
sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
Ordinary Course of Business, as applicable, of such Underlying Project, in each
case greater than $250,000;

(xi) neither the Company nor any Subsidiary has discharged or satisfied any
Lien, or paid any Liability and, to the Knowledge of the Company, none of the
Underlying Projects has discharged or satisfied any Lien, or paid any Liability,
other than the payment, discharge or satisfaction in the Ordinary Course of
Business, individually or in the aggregate greater than $500,000;

(xii) other than in the Ordinary Course of Business, neither the Company nor any
of its Subsidiaries has, and, to the Knowledge of the Company, none of the
Underlying Projects has, canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Material Contract;

(xiii) except as set forth in the 2005 Budget or the Business Plan, each in the
form as set forth in Schedule 3.9(a)(xiii) (the “Budget and Business Plan”),
neither the Company nor any of its Subsidiaries has made or committed to make
any capital expenditures or capital additions or betterments and, to the
Knowledge of the Company, none of the Underlying Projects has made or committed
to make any capital expenditures or capital additions or betterments in excess
of $250,000 individually or $500,000 in the aggregate;

(xiv) except as set forth in the Budget and Business Plan, neither the Company
nor any of its Subsidiaries has issued, created, incurred, assumed, guaranteed,
endorsed or otherwise become liable or responsible with respect to (whether
directly, contingently, or otherwise) any Indebtedness and, to the Knowledge of
the Company, other than in the Ordinary Course of Business, none of the
Underlying Projects has issued, created, incurred, assumed, guaranteed, endorsed
or otherwise become liable or responsible with respect to (whether directly,
contingently, or otherwise) any indebtedness in excess of $250,000 individually
or $500,000 in the aggregate;

(xv) neither the Company nor any Subsidiary has instituted or settled any Legal
Proceeding and, to the Knowledge of the Company, none of the Underlying Projects
has instituted or settled any Legal Proceeding resulting in a loss of revenue in
excess of $250,000 individually or $500,000 in the aggregate; and

(xvi) none of the Company or any of its Subsidiaries, and, to the Knowledge of
the Company, none of the Underlying Projects has agreed, committed, arranged or
entered into any understanding to do anything set forth in this Section 3.9.

(b) Without limitation of the representations and warranties under
Section 3.9(a), to the Knowledge of the Company, (i) no event, change,
occurrence or circumstance has occurred or exists that would cause the failure
of any conditions precedent to the Equity Capital Contribution Date (as defined
in the Sweetwater 3 ECCA Agreement) to be fulfilled in accordance with the terms
of the Sweetwater 3 ECCA Agreement in all material respects (and without
exercise of any rights to waive such conditions by any of the parties thereto),
(ii) no material event, change, occurrence or circumstance has occurred or
exists and, there is no current reasonable basis to believe such an event,
change, occurrence or circumstance or is likely to occur or exist, that could
reasonably be expected to cause the equity funding (on the Equity Capital
Contribution Date) of Sweetwater Wind 3 LLC not to occur by December 31, 2005 in
accordance with the terms of the Sweetwater 3 ECCA Agreement in all material
respects, and (iii) the development services fee to which the Company shall be
entitled in connection with the development of the wind generation project of
Sweetwater Wind 3 LLC is reasonably expected to be an amount of not less that
$4,000,000.

(c) No event, change, occurrence or circumstance has occurred or exists and, to
the Knowledge of the Company, there is no current reasonable basis to believe
such an event, change, occurrence or circumstance or is likely to occur or
exist, that could reasonably be expected to cause, a payment default or other
Event of Default (as defined in the Third Amended and Restated Senior Secured
Promissory Note, dated April 28, 2005 (the “Development Note”)) under (A) the
Development Note by and among Catamount Sweetwater Corporation, a Vermont
corporation, Babcock and Brown Holdings Inc., a Delaware corporation as the
Lenders and DKR Wind Energy, LLC, a Texas limited liability company as the
Borrower or (B) the Third Amended and Restated Option Agreement entered into as
of July 2, 2004 (the “Sweetwater Land Option Agreement”) between DKR Wind
Energy, LLC and GE Wind Energy, LLC.

3.10 Taxes. Except as set forth on Schedule 3.10:

(a) The Company and each of its Subsidiaries and any Affiliated Group or other
consolidated, combined, unitary or aggregate group of which the Company or any
of its Subsidiaries is or was a member have (i) duly and timely filed all
material Tax Returns required to be filed by or on behalf thereof with the
appropriate Taxing Authority in all jurisdictions in which such Tax Returns are
required to be filed (after giving effect to any valid extensions of time in
which to make such filings), and all such Tax Returns are true, complete and
correct in all material respects; (ii) fully and timely paid all material Taxes
(including withholding taxes) payable by or on behalf thereof or made due and
sufficient accruals in the Financial Statements in accordance with GAAP and its
books and records for all such Taxes not yet paid.

(b) The Company and each of its Subsidiaries, and, to the Knowledge of the
Company, each of the Underlying Projects has complied in all material respects
with applicable Law relating to the payment and withholding of Taxes.

(c) The Company has made available to Purchaser copies of the following: (i) all
material federal, state, local and foreign income or franchise Tax Returns (or a
pro forma copy of such Tax Returns relating to the Company and its Subsidiaries
with respect to any Tax Returns that include CVPS or any Affiliate of CVPS
(other than the Company and its Subsidiaries)) of the Company and its
Subsidiaries and, to the extent reasonably available to CVPS or any of its
Subsidiaries, of the Underlying Projects, relating to the taxable periods ending
December 31, 2003 and the federal income Tax Return for the period ending
December 31, 2004, and (ii) any written audit report issued within the last
three years relating to material amounts of Taxes due from or with respect to
the Company or any of its Subsidiaries or, to the extent reasonably available to
the Company or any of its Subsidiaries, the Underlying Projects.

(d) Within the three year period ending on the date hereof, no claim has been
made in writing by a Taxing Authority in a jurisdiction where the Company, any
of its Subsidiaries or, to the Knowledge of the Company, the Underlying Projects
does not file Tax Returns such that it is or may be subject to taxation by that
jurisdiction.

(e) There are no other audits or investigations by any Taxing Authority in
progress with respect to Taxes of the Company or its Subsidiaries or, to the
Knowledge of the Company, any Underlying Project, nor has the Company or any of
its Subsidiaries received any written notice from any Taxing Authority that it
intends to conduct such an audit or investigation (including any audit or
investigation that could result in an adjustment under Section 481 of the Code).

(f) None of the Company, any of its Subsidiaries, any other Person on their
behalf, or, to the Knowledge of the Company, any Underlying Project has
(i) agreed to make any adjustments pursuant to Section 481(a) of the Code or any
similar provision of Law, (ii) executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any similar provision of Law with
respect to the Company, any of its Subsidiaries or any of the Underlying
Projects, (iii) requested any extension of time within which to file any Tax
Return, which Tax Return has since not been filed, (iv) granted any extension
for the assessment or collection of Taxes, which Taxes have not since been paid,
or (v) granted to any Person any power of attorney that is currently in force
with respect to any Tax matter, but only to the extent such agreement, request,
extension or power of attorney will have continuing effect after the Initial
Closing Date.

(g) None of the Company, any of its Subsidiaries or, to the Knowledge of the
Company, any of the Underlying Projects (i) has any application pending with any
Taxing Authority requesting permission for any changes in its accounting
methods, (ii) has ever been a member of any consolidated, combined, affiliated
or unitary group of corporations for any Tax purposes, other than a group in
which it is now a member or (iii) is subject to any private letter ruling of the
IRS or comparable rulings of any Taxing Authority, but with respect to clauses
(i) and (iii) above, only to the extent such application or ruling will have
continuing effect after the Trigger Date.

(h) For federal income tax purposes, (i) the Company and each of the
Subsidiaries and Project Companies listed in Schedule 3.10(h)(i) is and has
been, since its formation, treated as a corporation, (ii) each of the entities
list in Schedule 3.10(h)(ii) is and has been, since its formation, treated as a
partnership, and (iii) each of the entities listed in Schedule 3.10(h)(iii) is
and has been, since its formation, disregarded as an entity separate from its
owners.

Notwithstanding any provision in this Agreement to the contrary, the only
representations and warranties made by CVPS and the Company with respect to all
matters relating to Taxes shall be representations and warranties set forth in
this Section 3.10 and in Section 3.15 and Sections 3.9(a)(iv) and (v), and this
Agreement shall not be interpreted in any manner that is contrary thereto.

3.11 Real Property.

(a) Schedule 3.11(a) sets forth a complete list of (i) all real property and
interests in real property owned in fee by the Company and its Subsidiaries
(individually, a “Company Owned Property” and collectively, the “Company Owned
Properties”), (ii) all real property and interests in real property leased by
the Company and its Subsidiaries (individually, a “Company Real Property Lease”
and collectively, the “Company Real Property Leases” and, together with the
Company Owned Properties, being referred to herein individually as a “Company
Property” and collectively as the “Company Properties”) as lessee or lessor,
including a description of each such Company Real Property Lease (including the
name of the third party lessor or lessee and the date of the lease or sublease
and all amendments thereto).

(b) Schedule 3.11(b) sets forth a complete list of (i) all real property and
interests in real property owned in fee by the Underlying Projects
(individually, an “Underlying Project Owned Property” and collectively, the
“Underlying Project Owned Properties”), (ii) all real property and interests in
real property leased by the Underlying Projects (individually, an “Underlying
Project Real Property Lease” and collectively, the “Underlying Project Real
Property Leases” and, together with the Underlying Project Owned Properties,
being referred to herein individually as a “Underlying Project Property” and
collectively as the “Underlying Project Properties”) as lessee or lessor,
including a description of each such Underlying Project Real Property Lease
(including the name of the third party lessor or lessee and the date of the
lease or sublease and all amendments thereto).

(c) The Company and its Subsidiaries have good and marketable fee title to all
Company Owned Property, free and clear of all Liens, except Permitted
Exceptions. The Company Properties constitute all interests in real property
currently used, occupied or currently held for use in connection with the
business of the Company and its Subsidiaries and which are necessary for the
continued operation of the business of the Company and its Subsidiaries as the
business is currently conducted. Except as would not, individually or in the
aggregate, be expected to have a Material Adverse Effect, all of the Company
Properties and buildings, fixtures and improvements thereon (i) are in all
respects in good operating condition (ordinary wear and tear excepted) without
structural defects, and all mechanical and other systems located thereon are in
all respects in good operating condition, and no condition exists requiring
repairs, alterations or corrections and (ii) are suitable, sufficient and
appropriate in all respects for their current and contemplated uses.

(d) To the Knowledge of the Company, the Underlying Projects have good and
marketable fee title to all Underlying Project Owned Property, free and clear of
all Liens of any nature whatsoever, except (i) those Liens set forth on
Schedule 3.11(d) and (ii) Permitted Exceptions. To the Knowledge of the Company,
the Underlying Project Properties constitute all material interests in real
property currently used, occupied or currently held for use in connection with
the business of the Underlying Projects and which are necessary for the
continued operation of the business of the Underlying Projects as the business
is currently conducted. To the Knowledge of the Company, except as would not,
individually or in the aggregate, be expected to have a Material Adverse Effect,
all of the Underlying Project Properties and buildings, fixtures and
improvements thereon (A) are in all respects in good operating condition
(ordinary wear and tear excepted) without structural defects, and all mechanical
and other systems located thereon are in all respects in good operating
condition, and no condition exists requiring repairs, alterations or corrections
and (ii) are suitable, sufficient and appropriate in all respects for their
current and contemplated uses.

(e) Except as would not, individually or in the aggregate, be expected to have a
Material Adverse Effect, each of the Company and its Subsidiaries, as
applicable, has a valid, binding and enforceable leasehold interest under each
of the Company Real Property Leases under which it is a lessee, free and clear
of all Liens other than Permitted Exceptions. Except as would not, individually
or in the aggregate, be expected to have a Material Adverse Effect, to the
Knowledge of the Company, each of the Underlying Projects, as applicable, has a
valid, binding and enforceable leasehold interest under each of the Underlying
Project Real Property Leases under which it is a lessee, free and clear of all
Liens other than Permitted Exceptions. Except as would not, individually or in
the aggregate, be expected to have a Material Adverse Effect, each of the
Company Real Property Leases is in full force and effect. Except as would not,
individually or in the aggregate, be expected to have a Material Adverse Effect,
to the Knowledge of the Company, each of the Underlying Project Leases is in
full force and effect. Except as would not, individually or in the aggregate, be
expected to have a Material Adverse Effect, neither the Company nor any of its
Subsidiaries is in default under any Company Real Property Lease, and no event
has occurred and no circumstance exists which, if not remedied, and whether with
or without notice or the passage of time or both, would result in such a
default. To the Knowledge of the Company, except as would not, individually or
in the aggregate, be expected to have a Material Adverse Effect, none of the
Underlying Projects is in default under any Underlying Project Real Property
Lease, and, to the Knowledge of the Company, no event has occurred and no
circumstance exists which, if not remedied, and whether with or without notice
or the passage of time or both, would result in such a default. Except as would
not, individually or in the aggregate, be expected to have a Material Adverse
Effect, neither the Company nor any of its Subsidiaries has received or given
any notice of any default or event that with notice or lapse of time, or both,
would constitute a default by the Company or any of its Subsidiaries under any
of the Company Real Property Leases and, to the Knowledge of the Company, no
other party is in default thereof, and no party to any Company Real Property
Lease has exercised any termination rights with respect thereto. To the
Knowledge of the Company, except as would not, individually or in the aggregate,
be expected to have a Material Adverse Effect, none of the Underlying Projects
has received or given any notice of any default or event that with notice or
lapse of time, or both, would constitute a default by an Underlying Project
under any of the Underlying Project Real Property Leases and, to the Knowledge
of the Company, no other party is in default thereof, and, to the Knowledge of
the Company, no party to any Underlying Project Real Property Lease has
exercised any termination rights with respect thereto.

3.12 Tangible Personal Property.

(a) Except as would not, individually or in the aggregate, be expected to have a
Material Adverse Effect, the Company and its Subsidiaries have good and
marketable title to all of the items of tangible personal property used in the
business of the Company and its Subsidiaries (except as sold or disposed of
subsequent to the date hereof in the Ordinary Course of Business and not in
violation of this Agreement), free and clear of any and all Liens, other than
the Permitted Exceptions. Except as would not, individually or in the aggregate,
be expected to have a Material Adverse Effect, all such items of tangible
personal property are in good condition and in a state of good maintenance and
repair (ordinary wear and tear excepted) and are suitable for the purposes used.

(b) To the Knowledge of the Company, except as would not, individually or in the
aggregate, be expected to have a Material Adverse Effect, the Underlying
Projects have good and marketable title to all of the items of tangible personal
property used in the business of the Underlying Projects (except as sold or
disposed of subsequent to the date hereof in the Ordinary Course of Business of
the Underlying Projects and not in violation of this Agreement), free and clear
of any and all Liens, other than the Permitted Exceptions. To the Knowledge of
the Company, except as would not, individually or in the aggregate, be expected
to have a Material Adverse Effect, all such items of tangible personal property
are in good condition and in a state of good maintenance and repair (ordinary
wear and tear excepted) and are suitable for the purposes used.

(c) Schedule 3.12(c) sets forth all leases of personal property (“Company
Personal Property Leases”) involving annual payments in excess of $50,000
relating to personal property used in the business of the Company or any of its
Subsidiaries or to which the Company or any of its Subsidiaries is a party or by
which the properties or assets of the Company or any of its Subsidiaries is
bound. Except as would not, individually or in the aggregate, be expected to
have a Material Adverse Effect, all of the items of personal property under the
Company Personal Property Leases are in all respects in good condition and
repair (ordinary wear and tear excepted) and are suitable for the purposes used,
and such property is in all respects in the condition required of such property
by the terms of the lease applicable thereto during the term of the lease.
Except as would not, individually or in the aggregate, be expected to have a
Material Adverse Effect, the Company and each of its Subsidiaries has a valid
and enforceable leasehold interest under each of the Company Personal Property
Leases under which it is a lessee and each of such Company Personal Property
Leases is in full force and effect.

(d) Except as would not, individually or in the aggregate, be expected to have a
Material Adverse Effect, none of the Company, any of its Subsidiaries or, to the
Knowledge of the Company, any of the Underlying Projects has received or given
any notice of any default or event that with notice or lapse of time, or both,
would constitute a default by the Company, any of its Subsidiaries or, to the
Knowledge of the Company, any of the Underlying Projects under any lease of
personal property thereof that is material to the business of such Person.
Except as would not, individually or in the aggregate, be expected to have a
Material Adverse Effect, to the Knowledge of the Company, no other party is in
default of any lease of personal property of the Company, any of its
Subsidiaries or any of the Underlying Projects that is material to the business
thereof, and no party to any such lease has exercised any termination rights
with respect thereto.

3.13 Intellectual Property.

(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, each of the Company, its
Subsidiaries and, to the Knowledge of the Company, the Underlying Projects own
or possess valid, subsisting and enforceable licenses or rights to use, all
trademarks and service marks (whether registered or unregistered), trade names
and designs, together with all goodwill related to the foregoing, patents
(including any continuations, continuations in part, renewals and applications
for any of the foregoing), copyrights (including any registrations and
applications therefor and whether registered or unregistered), internet domain
names, computer software, databases, works of authorship, mask works,
technology, trade secrets and other confidential information, know-how,
proprietary processes, formulae, algorithms, models, user interfaces,
inventions, discoveries, concepts, ideas, techniques, methods, source codes,
object codes, methodologies and, with respect to all of the foregoing, related
confidential data or information, which in each case is used in or necessary for
the conduct of their respective business as currently conducted and as proposed
to be conducted (“Company Intellectual Property”). Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, to the Knowledge of the Company, no other Person has any claim
of ownership or other interest (nor has any such claim been made) with respect
to the Company Intellectual Property purported to be owned by the Company, its
Subsidiaries or the Underlying Projects nor does, to the Knowledge of the
Company, the use of Company Intellectual Property by the Company, its
Subsidiaries or any of the Underlying Projects infringe on or otherwise violate
the rights of any third party (nor, to the Knowledge of the Company, has any
such claim been made). Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, to the Knowledge of
the Company, all Company Intellectual Property that has been licensed by the
Company or any of its Subsidiaries is being used in accordance with the
applicable license pursuant to which the Company or such Subsidiary acquired the
right to use such Company Intellectual Property and, to the Knowledge of the
Company, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, all Company Intellectual Property
that has been licensed by an Underlying Project is being used in accordance with
the applicable license pursuant to which such Underlying Project acquired the
right to use such Company Intellectual Property. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, to the Knowledge of the Company, no third party is challenging,
infringing on or otherwise violating any right of the Company, its Subsidiaries
or any of the Underlying Projects in the Company Intellectual Property. Except
as would not, individually or in the aggregate, be expected to have a Material
Adverse Effect, no Company Intellectual Property is being used or enforced by
the Company or any of its Subsidiaries in a manner that could reasonably be
expected to result in the abandonment, cancellation or unenforceability of any
Company Intellectual Property, and, to the Knowledge of the Company, except as
would not, individually or in the aggregate, be expected to have a Material
Adverse Effect, no Company Intellectual Property is being used or enforced by
any of the Underlying Projects in a manner that could reasonably be expected to
result in the abandonment, cancellation or unenforceability of any Company
Intellectual Property.

(b) Except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the consummation of the transactions
contemplated hereby will not result in the loss or impairment of the Company’s,
any of its Subsidiaries’ or any of the Underlying Projects’ right to own or use
any of the Company Intellectual Property.

3.14 Material Contracts.

(a) Schedule 3.14(a) sets forth, by reference to the applicable subsection of
this Section 3.14(a), all of the following Contracts to which the Company, any
of its Subsidiaries or, to the Knowledge of the Company, any of the Underlying
Projects is a party or by which any of the Company, any of its Subsidiaries or,
to the Knowledge of the Company, any of the Underlying Projects or their
respective assets or properties are bound (collectively, the “Material
Contracts”):

(i) Contracts containing covenants of the Company, any of the Subsidiaries or
any of the Underlying Projects not to compete in any line of business or with
any Person or, except as part of any Confidentiality Agreement entered into in
the Ordinary Course of Business, not to solicit or hire any person with respect
to employment;

(ii) Contracts to which the Company, any of its Subsidiaries or, to the
Knowledge of the Company, any of the Underlying Projects is a party or by which
any of the Company, any of its Subsidiaries or, to the Knowledge of the Company,
any of the Underlying Projects or their respective assets or properties are
bound with a term of one year or more or with a value or involving amounts
payable or potentially payable at any time during the term thereunder in excess
of $500,000.

(b) Each of the Material Contracts to which the Company or any of its
Subsidiaries is a party is in full force and effect and is the legal, valid and
binding obligation of the Company or its Subsidiary which is party thereto, and
of the other parties thereto enforceable against each of them in accordance with
its terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium, or other equivalent Laws affecting the enforcement of creditors’
rights in general and subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity),
and, upon consummation of the transactions contemplated by this Agreement,
shall, except as otherwise stated in Schedule 3.14(b), continue in full force
and effect without penalty or other adverse consequence. Neither the Company nor
any of its Subsidiaries is in material default under any Material Contract to
which the Company or any of its Subsidiaries is a party, nor, to the Knowledge
of the Company, is any other party to any such Material Contract in material
breach of or material default thereunder, and no event has occurred that with
the lapse of time or the giving of notice or both would constitute a material
breach or material default on the Company, any Subsidiary or any other party
thereunder. No party to any of the Material Contracts to which the Company or
any of its Subsidiaries is a party has exercised any termination rights with
respect thereto, and no party has given notice of any significant dispute with
respect to any such Material Contract.

(c) To the Knowledge of the Company, (i) each of the Material Contracts to which
an Underlying Project is a party is in full force and effect and is the legal,
valid and binding obligation of the Underlying Project which is party thereto,
and of the other parties thereto enforceable against each of them in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium, or other equivalent Laws affecting the enforcement
of creditors’ rights in general and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity), and, upon consummation of the transactions contemplated by this
Agreement, shall, except as otherwise stated in Schedule 3.14(c), continue in
full force and effect without penalty or other adverse consequence, (ii) none of
the Underlying Projects is in material default under any Material Contract to
which an Underlying Project is a party and no other party to any such Material
Contract is in material breach of or material default thereunder, and no event
has occurred that with the lapse of time or the giving of notice or both would
constitute a material breach or material default on any Underlying Project or
any other party thereunder, and (iii) no party to any of the Material Contracts
to which any of the Underlying Projects is a party has exercised any termination
rights with respect thereto, and no party has given notice of any significant
dispute with respect to any such Material Contract.

(d) The Company has delivered to Purchaser true, correct and complete copies of
all of the Material Contracts, together with all amendments, modifications or
supplements thereto; provided, that with respect to Material Contracts relating
to any of the Underlying Projects, the foregoing is to the Knowledge of the
Company.

3.15 Employee Benefits Plans.

(a) Except as part of any Confidentiality Agreement entered into in the Ordinary
Course of Business, Schedule 3.15(a) sets forth a correct and complete list of:
(i) all “employee benefit plans” (as defined in Section 3(3) of ERISA), (ii) all
employment, consulting, non-competition, employee non-solicitation, employee
loan or other compensation agreements, and all collective bargaining agreements,
and (iii) all bonus or other incentive compensation, equity or equity-based
compensation, stock purchase, deferred compensation, change in control,
severance, leave of absence, vacation, salary continuation, medical, life
insurance or other death benefit, educational assistance, training, service
award, section 125 cafeteria, dependant care, pension, welfare benefit or other
material employee or fringe benefit plans, policies, agreements or arrangements,
in each case as to which the Company or any of its Subsidiaries has any
obligation or liability, contingent or otherwise, thereunder for current or
former employees, directors or individual consultants of the Company or any of
its Subsidiaries (collectively, the “Company Plans”). Each Company Plan that is
subject to Title IV of ERISA or Section 412 of the Code (“Title IV Plan”) or is
a “multiemployer plan” (as defined in Section 3(37) of ERISA (“Multiemployer
Plan”)) is separately identified on Schedule 3.15(a).

(b) Correct and complete copies of the following documents with respect to each
of the Company Plans (other than a Multiemployer Plan) have been made available
or delivered to Purchaser by the Company, to the extent applicable: (i) any
plans and related trust documents, insurance contracts or other funding
arrangements, and all amendments thereto; (ii) the most recent Forms 5500 and
all schedules thereto, (iii) the most recent actuarial report, if any; (iv) the
most recent IRS determination letter; (iv) the most recent summary plan
descriptions; (v) written communications regarding any Company Plan to employees
generally since the beginning of the Company’s preceding fiscal year; and
(vi) written descriptions of all material non-written agreements relating to the
Company Plans.

(c) The Company Plans (other than a Multiemployer Plan) have been maintained in
all material respects in accordance with their terms and with all applicable
provisions of ERISA, the Code and other applicable Laws.

(d) Each Company Plan (other than a Multiemployer Plan) that is intended to meet
the requirements for tax-favored treatment under Subchapter B of Chapter 1 of
Subtitle A of the Code meets such requirements. Nothing has occurred with
respect to the operation of the Company Plans that could cause the imposition of
any liability, penalty or tax under ERISA or the Code, excluding any benefits
properly payable under or any income or employment taxes properly withheld or
properly accrued or paid with respect to any Company Plan.

(e) Neither the Company nor any of its Affiliates nor any trade or business
(whether or not incorporated) that is or has ever been under common control, or
that is or has ever been treated as a single employer, with any of them under
Section 414(b), (c), (m) or (o) of the Code has any outstanding liability
(whether or not assessed) to any Multiemployer Plan by reason of any complete or
partial withdrawal therefrom prior to the Closing Date, or any termination,
insolvency or reorganization thereof.

(f) All contributions (including all employer contributions and employee
contributions) required to have been made under any of the Company Plans
(including workers compensation) or by Law to any funds or trusts established
thereunder or in connection therewith have been made by the due date thereof
(including any valid extension). No accumulated funding deficiencies exist in
any of the Title IV Plans. There is no outstanding liability under Title IV of
ERISA with respect to any Title IV Plan or Multiemployer Plan other than
premiums to the Pension Benefit Guaranty Corporation (“PBGC”) that are not yet
due.

(g) Except as set forth on Schedule 3.15(g), there is no “amount of unfunded
benefit liabilities” (as defined in Section 4001(a)(18) of ERISA) in any of the
Title IV Plans in accordance with the actuarial assumptions used by the PBGC to
determine the level of funding required in the event of the termination of any
such plan.

(h) There are no pending material actions, claims or lawsuits arising from or
relating to the Company Plans, (other than routine benefit claims), nor does the
Company have any Knowledge of facts that could form the basis for any such
material claim or lawsuit.

(i) Except as set forth on Schedule 3.15(i), none of the Company Plans provides
for post-employment life insurance or health benefits coverage, except as may be
required under Part 6 of Subtitle B of Title I of ERISA at the expense of the
participant or the participant’s beneficiary, or coverage through the last day
of the month following the date of termination of employment.

(j) Except as set forth on Schedule 3.15(j), neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will (i) result in any payment becoming due to any employee under any Company
Plan, (ii) increase any benefits otherwise payable under any Company Plan or
(iii) result in the acceleration of the time of payment or vesting of any such
benefits under any Company Plan. Except as set forth on Schedule 3.15(j), none
of the compensation payable under any Company Plan will constitute an “excess
parachute payment” under Section 280G of the Code by reason of the consummation
of the transactions contemplated by this Agreement, either solely as a result
thereof or as a result of the transactions contemplated by this Agreement in
conjunction with any other events.

(k) None of the Company, any of its Subsidiaries or, to the Knowledge of the
Company, any of the Underlying Projects has a contract, plan or commitment,
whether legally binding or not, to create any additional Company Plan or to
materially modify any existing Company Plan.

3.16 Labor.

(a) Schedule 3.16(a) sets forth a list of each of the employees of the Company
and its Subsidiaries (the “CEC Employees”).

(b) (i) None of the current or former employees of the Company or any of its
Subsidiaries (“Employees”) is represented in his or her capacity as an employee
of the Company or any of its Subsidiaries by any labor organization, other than
with respect to a foreign Underlying Project or any Law of the jurisdiction in
which employees of such Underlying Project are located that functions as a labor
agreement or provides protection for groups of individuals under common
employment; (ii) neither the Company nor any of its Subsidiaries has recognized
any labor organization nor has any labor organization been elected as the
collective bargaining agent of any Employees, nor has the Company or any of its
Subsidiaries entered into any collective bargaining agreement or union contract
recognizing any labor organization as the bargaining agent of any Employees;
(iii) there is no union organization activity involving any of the Employees
pending or, to the Knowledge of the Company, threatened, nor has there ever been
union representation involving any of the Employees while employed by the
Company or its Subsidiaries; (iv) there are no strikes, slowdowns or work
stoppages pending or, to the Knowledge of the Company, threatened; (v) there are
no complaints, petitions, proceedings, charges or claims against the Company or
any of its Subsidiaries pending or, to the Knowledge of the Company, threatened
which could be brought or filed with any Governmental Authority based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment of, or failure by the Company or any of its
Subsidiaries to employ, any individual, except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect;
(vi) the Company and each of its Subsidiaries is in compliance with all Laws
relating to the employment of labor, including all such Laws relating to wages,
hours, WARN, collective bargaining, discrimination, civil rights, safety and
health, workers’ compensation and the collection and payment of withholding
and/or social security Taxes and any similar Tax except for immaterial
non-compliance; and (vii) there has been no “mass layoff” or “plant closing” as
defined by WARN with respect to the Company or any of its Subsidiaries within
the previous six months.

(c) To the Knowledge of the Company, (i) there is no labor organization
representing any of the employees of any Underlying Project, nor have such
employees entered into any collective bargaining agreement or union contract;
(ii) there is no union organization activity involving any of the employees of
any Underlying Project pending or threatened, (iii) there are no strikes,
slowdowns or work stoppages pending at any Underlying Project or threatened,
(iv) there are no complaints, petitions, proceedings, charges or claims against
the Underlying Project pending or threatened which could be brought or filed
with any Governmental Authority based on, arising out of, in connection with, or
otherwise relating to the employment or termination of employment of, or failure
by the Company or any of its Subsidiaries to employ, any individual, except as
would not, individually or in the aggregate, be expected to have a Material
Adverse Effect; and (v) each Underlying Project is in compliance with all Laws
relating to the employment of labor, including all such Laws relating to wages,
hours, WARN, collective bargaining, discrimination, civil rights, safety and
health, workers’ compensation and the collection and payment of withholding
and/or social security Taxes and any similar Tax except for immaterial
non-compliance.

3.17 Litigation. Except as set forth in Schedule 3.17, there is no Legal
Proceeding pending or, to the Knowledge of the Company, threatened against,
involving or relating to the Company or any of its Subsidiaries (or, to the
Knowledge of the Company, pending or threatened, against any of the Underlying
Projects or any of the officers, directors or employees of the Company, any of
its Subsidiaries or any of the Underlying Projects with respect to their
business activities on behalf of the Company, any of its Subsidiaries or any of
the Underlying Projects), or to which the Company, any of its Subsidiaries or,
to the Knowledge of the Company, any of the Underlying Projects is otherwise a
party before any Governmental Body, which would reasonably be expected to result
in a claim for damages against the Company in excess of $250,000 individually or
$500,000 in the aggregate; nor to the Knowledge of the Company is there any
reasonable basis for any such Legal Proceeding. Except as set forth on
Schedule 3.17, none of the Company, any of its Subsidiaries or, to the Knowledge
of the Company, any of the Underlying Project is subject to any Order, and none
of the Company, any of its Subsidiaries or, to the Knowledge of the Company, any
of the Underlying Projects is in breach or violation of any Order, which would
reasonably be expected to result in a claim for damages against the Company in
excess of $250,000 individually or $500,000 in the aggregate. Except as set
forth on Schedule 3.17, none of the Company, any of its Subsidiaries or, to the
Knowledge of the Company, any of the Underlying Projects is engaged in any legal
action to recover monies due it or for damages sustained by it, which would
reasonably be expected to result in a claim for damages against the Company in
excess of $250,000 individually or $500,000 in the aggregate. There are no Legal
Proceedings pending or, to the Knowledge of the Company, threatened against CVPS
or the Company or to which CVPS or the Company is otherwise a party relating to
this Agreement, any Company Document, any CVPS Document or the transactions
contemplated hereby or thereby.

3.18 Compliance with Laws; Permits.

(a) This Section 3.18 is not intended to and does not relate to the subject
matter specifically contained in and covered by the representations and
warranties set forth in Sections 3.10( Taxes), 3.13 (Intellectual Property),
3.15 (Employee Benefits Plans), 3.16 (Labor), 3.17 (Litigation), 3.19
(Environmental Matters), and 3.21 (Regulatory Matters). Each of the Company, its
Subsidiaries and, to the Knowledge of the Company, the Underlying Projects is in
compliance in all material respects with all Laws applicable to its business,
operations or assets. None of the Company, any of its Subsidiaries or, to the
Knowledge of the Company, any of the Underlying Projects has received any notice
of or been charged with any material violation of any Laws. To the Knowledge of
the Company, none of the Company, any of its Subsidiaries or any of the
Underlying Projects is under investigation with respect to any material
violation of any Laws and, to the Knowledge of the Company, there are no facts
or circumstances which could form the basis for any such violation except for
those material violations.

(b) Each of the Company, its Subsidiaries and, to the Knowledge of the Company,
the Underlying Projects currently have all material Permits which are required
for the operation of their respective businesses as presently conducted
(“Company Permits”). Neither the Company nor any of its Subsidiaries is in
material default or material violation, and no event has occurred which, with
notice or the lapse of time or both, would constitute a material default or
material violation, in any material respect of any term, condition or provision
of any Company Permit, and, to the Knowledge of the Company, none of the
Underlying Projects is in material default or material violation, and no event
has occurred which, with notice or the lapse of time or both, would constitute a
material default or material violation, of any term, condition or provision of
any Company Permit. To the Knowledge of the Company, there are no facts or
circumstances which could reasonably form the basis for any such material
default or material violation of any Company Permit. None of the Company Permits
will be materially impaired or in any way materially affected by the
consummation of the transactions contemplated by this Agreement; provided,
however, that, with respect to Company Permits relating to the Underlying
Projects, the foregoing is to the Knowledge of the Company.

3.19 Environmental Matters. Except as set forth in Schedule 3.19 or as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) the Company and its Subsidiaries and, to the Knowledge of
the Company, the Underlying Projects have conducted and currently conduct their
respective businesses in compliance with all applicable Environmental Laws,
(ii) to the Knowledge of the Company, none of the Company, any of its
Subsidiaries or any of the Underlying Projects is under investigation with
respect to violation of any Environmental Laws and, to the Knowledge of the
Company, there are no facts, circumstances or conditions which could form the
basis for any such violation, (iii) the Company, its Subsidiaries and, to the
Knowledge of the Company, the Underlying Projects, have not received any
notices, demand letters or requests for information from any Governmental
Authority that have not been resolved, indicating that the Company, any of its
Subsidiaries or any of the Underlying Projects may be in violation of, or liable
under, any Environmental Law, (iv) there are no Proceedings pending or, to the
Knowledge of the Company, threatened, against the Company or any of its
Subsidiaries, or, to the Knowledge of the Company, pending or threatened against
any of the Underlying Projects, relating to any violation or alleged violation
of or liability under any Environmental Law or to revoke, modify or terminate
any Environmental Permit of any of the Underlying Projects, (v) to the Knowledge
of the Company, no Hazardous Substance has been disposed of, released or
transported in violation of any Environmental Law, or in a manner giving rise to
any liability under Environmental Law, from any properties now or formerly
owned, leased or operated by the Company, any of its Subsidiaries or any of the
Underlying Projects, and (vi) the Company, its Subsidiaries and any property now
or, to the Knowledge of the Company, formerly owned, leased or operated by any
of them, and, to the Knowledge of the Company, the Underlying Projects and any
property owned, leased or occupied by any of them, are not subject to any
Liabilities or expenditures (fixed or contingent) relating to any suit,
settlement, court order, administrative order, regulatory requirement, judgment
or claim asserted or arising under any Environmental Law.

3.20 Insurance. Set forth in Schedule 3.20 is a list of all insurance policies
and all fidelity bonds held by or applicable to the Company, any of its
Subsidiaries or, to the Knowledge of the Company, any of the Underlying Projects
setting forth, in respect of each such policy, the policy name, policy number,
carrier, term, type and amount of coverage and annual premium, whether the
policies may be terminated upon consummation of the transactions contemplated
hereby and if and to what extent events being notified to the insurer after the
Initial Closing Date are generally excluded from the scope of the respective
policy. The Company and each of its Subsidiaries are covered, in all material
respects, by valid and currently effective insurance policies issued in favor of
them that are customary, including, without limitation, coverage amounts,
deductibles amounts and scope of risks and losses covered, for companies of
similar size and financial condition in their respective industries. Except as
would not, individually or in the aggregate, be expected to have a Material
Adverse Effect, (i) all such policies are in full force and effect, all premiums
due thereon have been paid and the Company and each of its Subsidiaries have
complied with the provisions of all such policies, and (ii) neither the Company
nor any of its Subsidiaries has been advised of any defense to coverage in
connection with any claim to coverage asserted or notice by any of them under or
in connection with any of such insurance policies, and (iii) neither the Company
nor any of its Subsidiaries has received any notice from or on behalf of any
insurance carrier issuing policies or binders relating to or covering the
Company or its Subsidiaries or their assets or properties that there will be a
cancellation or non-renewal of existing policies or binders or that the
alteration of any equipment or any improvements to real estate occupied by or
leased to or by the Company or its Subsidiaries, the purchase of additional
equipment or the material modification of any of the methods of doing business,
will be required.

3.21 Regulatory Matters.

(a) Neither the Company, its Subsidiaries or the Underlying Projects is a
“holding company” or a “public-utility company” within the meaning of the
“Public Utility Holding Company Act of 1935, as amended (“PUHCA”). CVPS is a
“public utility company” and a “holding company” under PUHCA and claims
exemption as a holding company pursuant to Rule 2 of the Rules promulgated by
the Securities Exchange Commission under PUHCA.

(b) The Company, on behalf of itself, its Subsidiaries and the Underlying
Projects, has filed with any applicable foreign, state or local utility
regulatory body and the Federal Energy Regulatory Commission (“FERC”), to the
extent necessary to consummate this transaction, all material applications,
forms, statements, reports, and documents (including all exhibits, amendments,
and supplements thereto) required to be filed by it with respect to the Company,
its Subsidiaries and the Underlying Projects under any applicable Laws, the
Public Utility Regulatory Policies Act of 1978, as amended (“PURPA”) and PUHCA
and their respective rules and regulations thereunder, all of which complied in
all material respects with all applicable requirements of the appropriate act
and the rules and regulations thereunder in effect on the date each such report
was filed.

(c) Both the Rumford and Ryegate Underlying Projects are “qualifying facilities”
(“QF”), within the meaning of PURPA and the rules and regulations promulgated
thereunder, have maintained their status as a QF at all times since their
initial certification or self-recertification as a QF, and are not currently
subject to any pending inquiry, investigation, or challenge relating to its
status as a QF.

(d) Both of Sweetwater Wind 1 LLC and Sweetwater Wind 2 LLC are currently
“exempt wholesale generators” (“EWG”) within the meaning of PUHCA and its
implementing regulations, and neither is currently subject to any pending
inquiry, investigation, or challenge relating to its status as an EWG. To the
Knowledge of the Company, upon operational completion of the wind generation
project for Sweetwater Wind 3 LLC, Sweetwater Wind 3 LLC will be a EWG and no
facts, circumstances or conditions exist that, to the Knowledge of the Company,
will subject Sweetwater Wind 3 LLC to any investigation or challenge relating to
the status as an EWG. The consummation of the transactions contemplated hereby
will not adversely affect the “exempt wholesale generator” status of Sweetwater
Wind 1 LLC or Sweetwater Wind 2 LLC or the proposed “exempt wholesale generator”
status of Sweetwater Wind 3 LLC.

(e) Both the Kavelstorf Windfarm and Eckolstadt Windfarm Project Companies are
currently owned by CIC Luxembourg SaRL, which is an “EWG” within the meaning of
PUHCA and its implementing regulations. Neither project is currently subject to
any pending inquiry, investigation, or challenge relating to its status as a
foreign utility company. The consummation of the transactions contemplated
hereby will not adversely affect the “foreign utility company” status of either
Kavelstorf Windfarm or Eckolstadt Windfarm Project Companies.

(f) To the Knowledge of the Company, with respect to the Underlying Projects
located in the United Kingdom, there are no events or circumstances reasonably
likely to result in any of such Underlying Projects, upon operational completion
of such Underlying Projects, not being either (i) a generator of “renewable
source electricity” as defined in regulation 47 of the Climate Change Levy
(General) Regulations 2001 or (ii) capable of generating from renewable sources
as set out in article 4 paragraph 10 of the Renewables Obligation Order 2005.

3.22 Related Party Transactions.

(a) Except for advances, bills and rollovers in the Ordinary Course of Business
or otherwise as set forth on Schedule 3.22(a), none of CVPS, any of its
Subsidiaries (other than the Company and its Subsidiaries) or any employee,
officer, director, stockholder, partner or member of CVPS, of any of its
Subsidiaries (other than the Company and its Subsidiaries) or any member of his
or her immediate family or any of their respective Affiliates (“CVPS Related
Persons”) (i) owes any amount to the Company, any of its Subsidiaries or, to the
Knowledge of the Company, any of the Underlying Projects, nor does the Company,
any of its Subsidiaries or, to the Knowledge of the Company, any of the
Underlying Projects owe any amount to, or has the Company, any of its
Subsidiaries or, to the Knowledge of the Company, any of the Underlying Projects
committed to make any loan or extend or guarantee credit to or for the benefit
of, CVPS or any of its Subsidiaries (other than the Company and its
Subsidiaries) any CVPS Related Person, (ii) is involved in any business
arrangement or other relationship with the Company, any of the Subsidiaries or,
to the Knowledge of the Company, any of the Underlying Projects (whether written
or oral), (iii) owns any property or right, tangible or intangible, that is used
by the Company, any of the Subsidiaries or, to the Knowledge of the Company, any
of the Underlying Projects, (iv) has any claim or cause of action against the
Company, any of the Subsidiaries or, to the Knowledge of the Company, any of the
Underlying Projects or (v) owns any direct or indirect interest of any kind in,
or controls or is a director, officer, employee or partner of, or consultant to,
or lender to or borrower from or has the right to participate in the profits of,
any Person which is a competitor, supplier, customer, landlord, tenant, creditor
or debtor of the Company, any of its Subsidiaries or, to the Knowledge of the
Company, any of the Underlying Projects.

(b) Except for advances, bills and rollovers in the Ordinary Course of Business
or as set forth on Schedule 3.22(b), none of the Company, any of its
Subsidiaries or any employee, officer, director, stockholder, partner or member
of the Company, of any of its Subsidiaries or any member of his or her immediate
family or any of their respective Affiliates (“CEC Related Persons”;
collectively with CVPS Related Persons, “Related Persons”) (i) owes any amount
to CVPS or any of its Subsidiaries (other than the Company and its
Subsidiaries), nor does CVPS or any of its Subsidiaries (other than the Company
and its Subsidiaries) owe any amount to, or has CVPS or any of its Subsidiaries
(other than the Company and its Subsidiaries) committed to make any loan or
extend or guarantee credit to or for the benefit of, the Company, any of its
Subsidiaries or any CEC Related Person or (ii) is involved in any business
arrangement or other relationship with CVPS or any of its Subsidiaries (other
than the Company and its Subsidiaries), whether written or oral.

3.23 Finders or Brokers. Other than New Harbor Inc., no Person has or will have,
as a result of the transactions contemplated by this Agreement, any right,
interest or claim against or upon the Shares or the Company for any commission,
fee or other compensation as a finder or broker as a result of any act by the
Company. CVPS shall be solely responsible for the payment of all commissions,
fees and other compensation due to New Harbor Inc. (it being understood that
such payment to New Harbor Inc. shall be a reimburseable Transaction Expense
subject to Section 9.1).

3.24 Vermont Takeover Law. No Vermont state anti-takeover Laws or regulations
apply or purport to apply to this Agreement or the Company Documents or the
transactions contemplated hereby or thereby.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PURCHASER

As inducement to the Company to enter into this Agreement, Purchaser hereby
represents and warrants to the Company and CVPS, as of the date of this
Agreement and as of the Initial Closing Date and the Trigger Date.

4.1 Organization and Good Standing. Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all requisite limited liability company power and
authority to own, lease and operate properties and carry on its business.

4.2 Authorization of Agreement. Purchaser has full limited liability company
power, authority and legal capacity to execute and deliver this Agreement and
each other agreement, document, instrument or certificate contemplated by this
Agreement or to be executed by Purchaser in connection with the consummation of
the transactions contemplated hereby and thereby (the “Purchaser Documents”), to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and each Purchaser Document, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized and approved by all necessary limited liability company action on
behalf of Purchaser. Assuming the due authorization, execution and delivery by
the other parties hereto and thereto, this Agreement has been, and each
Purchaser Document will be at or prior to the Initial Closing, duly and validly
executed and delivered by Purchaser and (assuming the due authorization,
execution and delivery, as applicable, by the Company and CVPS) this Agreement
constitutes, and each Purchaser Document when so executed and delivered will
constitute, the legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, or other
equivalent Laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

4.3 Conflicts; Consents of Third Parties.

(a) None of the execution and delivery by Purchaser of this Agreement and of the
Purchaser Documents, the consummation of the transactions contemplated hereby or
thereby (including, without limitation, the Put Option), or the compliance by
Purchaser with any of the provisions hereof or thereof will conflict with, or
result in violation of or breach of, conflict with or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration under any provision of (i) the certificate of
incorporation, by-laws, limited liability company agreement, operating
agreement, partnership agreement or comparable organizational documents of
Purchaser; (ii) any Contract, or Permit to which Purchaser is a party or by
which any of the properties or assets of Purchaser are bound; (iii) any Order of
any Governmental Body applicable to Purchaser or by which any of the properties
or assets of Purchaser are bound; or (iv) any applicable Law.

(b) No consent, waiver, approval, Order, Permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of Purchaser in connection with the execution and
delivery of this Agreement or the Purchaser Documents or the compliance by
Purchaser with any of the provisions hereof or thereof.

4.4 Litigation. There are no Legal Proceedings pending or, to the Knowledge of
Purchaser, threatened against Purchaser or to which Purchaser is otherwise a
party relating to this Agreement or the Purchaser Documents or would reasonably
be expected to affect the transactions contemplated hereby and thereby.

4.5 Investment Intention; Accredited Investor. Purchaser is acquiring the Shares
hereunder for its own account, for investment purposes only and not with a view
to the distribution (as such term is used in Section 2(11) of the Securities
Act) thereof. Purchaser understands that the Shares have not been registered
under the Securities Act and cannot be sold unless subsequently registered under
the Securities Act or an exemption from such registration is available.
Purchaser is an Accredited Investor and the financial situation of Purchaser is
such that it can afford to bear the economic risk of holding the Shares for an
indefinite period of time. Purchaser can afford to suffer the complete loss of
its investment in the Shares. The knowledge and experience of Purchaser in
financial and business matters is such that it is capable of evaluating the risk
of the investment in the Shares.

4.6 Finders or Brokers. No Person has or will have, as a result of the
transactions contemplated by this Agreement, any right, interest or claim
against or upon the Shares or the Company for any commission, fee or other
compensation as a finder or broker as a result of any act by Purchaser.

4.7 Purchaser Financial Capability. Purchaser has provided CVPS with a copy of a
duly executed equity commitment letter, dated of even date herewith, with
respect to commitments to purchase $15,000,000 of membership interests of
Purchaser.

4.8 Prior Obligations of Purchaser. The Purchaser has not conducted any business
prior to the date hereof and has no, and prior to the Initial Closing will have
no, assets, liabilities or obligations of any nature other than those incident
to its formation and pursuant to this Agreement and the transactions
contemplated by this Agreement.

ARTICLE V

COVENANTS

5.1 Access to Information; Confidentiality. CVPS shall, and shall cause the
Company and its Subsidiaries to and, to the extent within CVPS’s, the Company’s
or any of its Subsidiary’s direct of indirect power and authority, shall cause
the Underlying Projects to, afford to Purchaser and its accountants, counsel,
financial advisors and other representatives reasonable access, during normal
business hours upon reasonable notice throughout the period prior to the Initial
Closing, to the Company’s, the Subsidiaries’ and (to the extent that the Company
is entitled to afford Purchaser access) the Underlying Projects’ respective
properties and facilities (including all owned or leased real property and the
buildings, structures, fixtures, appurtenances and improvements erected,
attached or located thereon), books, financial information (including working
papers and data in the possession of the Company, its Subsidiaries or the
Underlying Projects or their respective independent public accountants, internal
audit reports, and “management letters” from such accountants with respect to
the Company’s, any of the Subsidiaries’ or any of the Underlying Projects’
systems of internal control), Contracts, Tax Sharing Agreements and records of
the Company, the Subsidiaries and the Underlying Projects and, during such
period, shall furnish promptly such information concerning the businesses,
properties and personnel of the Company, the Subsidiaries and the Underlying
Projects as Purchaser shall reasonably request; provided, however, such
investigation shall not unreasonably disrupt the Company’s, the Subsidiaries’ or
the Underlying Projects’ respective operations. CVPS shall authorize and direct
and, to the extent within CVPS’s, the Company’s or any of its Subsidiary’s
direct or indirect power and authority, shall cause the Underlying Projects to
authorize and direct, the appropriate directors, managers and employees of the
Company and each such Subsidiary and each such Underlying Project to discuss
matters involving the operations and business of the Company, such Subsidiary or
such Underlying Project, as the case may be, with representatives of Purchaser
and its accountants, counsel, financial advisors and other representatives. All
nonpublic information provided to, or obtained by, Purchaser in connection with
the transactions contemplated hereby shall be “Evaluation Material” for purposes
of the letter agreement regarding confidentiality among CVPS, the Company and
Diamond Castle Holdings LLC, dated as of June 16, 2005 and amended on August 2,
2005 (the “Confidentiality Agreement”); provided that Purchaser, CVPS and the
Company may disclose such information, subject to the restrictions set forth in
Section 5.7 herein, as may be necessary in connection with seeking necessary
consents and approvals as contemplated hereby. Notwithstanding the foregoing,
CVPS, the Company, their respective Subsidiaries and the Underlying Projects
shall not be required to disclose any information if such disclosure would
contravene any applicable Law or agreement by which any of CVPS, the Company,
their respective Subsidiaries or the Underlying Projects is bound. No
information provided to or obtained by Purchaser pursuant to this Section 5.1
shall limit or otherwise affect the remedies available hereunder to Purchaser
(including Purchaser’s right to seek indemnification pursuant to Article VII),
or the representations or warranties of, or the conditions to the obligations
of, the parties hereto.

5.2 Conduct of the Business Pending the Trigger Date.

(a) Except as otherwise expressly provided in this Agreement, the Disclosure
Schedules attached hereto or with the prior written consent of Purchaser,
between the date hereof and the earlier to occur of (i) the Trigger Date and
(ii) December 31, 2005, the Company shall, the Company shall cause its
Subsidiaries to, and the Company shall (either directly or indirectly through
its Subsidiaries) use reasonable commercial efforts, to the extent within its
ability, to cause the Underlying Projects to (and to the extent not within its
ability to so cause, neither the Company nor any of its Subsidiaries shall
approve or otherwise authorize the taking of any action that would cause or
result in an Underlying Project not to):

(i) conduct their respective businesses only in the Ordinary Course of Business,
including, without limitation, by making Tax or Tax sharing payments only in a
manner consistent with past practice;

(ii) except as otherwise expressly provided for in the Budget and Business Plan
(in each case, only with respect to matters provided for therein that do not
directly involve CVPS or CRC), use their commercially reasonable efforts to (A)
preserve their respective present business operations, organization and goodwill
and (B) preserve their respective present relationships with Persons having
business dealings with them;

(iii) maintain (A) all of their respective assets and properties (owned, or used
by them) in their current condition, ordinary wear and tear excepted, and (B)
insurance upon all of their respective properties and assets in such amounts and
of such kinds comparable to that in effect on the date of this Agreement;

(iv) (A) maintain their respective books, accounts and records in the Ordinary
Course of Business and (B) comply with all of their respective contractual and
other obligations;

(v) only with respect to the Underlying Projects, comply with the capital
expenditure plan of each Underlying Project for 2005 in all material respects,
including making such capital expenditures in the amounts set forth in such
plan; and

(vi) comply in all material respects with all applicable Laws.

(b) Without limiting the generality of the foregoing Section 5.2(a), except as
otherwise expressly provided in this Agreement, the Disclosure Schedules
attached hereto, or with the prior written consent of Purchaser, between the
date hereof and the earlier to occur of (i) the Trigger Date and
(ii) December 31, 2005, the Company shall not, and the Company shall cause its
Subsidiaries not to, and shall use reasonable commercial efforts, to the extent
within its ability, to cause (and to the extent not within its ability, neither
the Company nor any of its Subsidiaries shall approve or otherwise authorize the
taking of any action that would cause) the Underlying Projects not to:

(i) declare, set aside, make or pay any dividend or other distribution in
respect of the capital stock of, or other ownership interests in, the Company or
any of its Subsidiaries, or repurchase, redeem or otherwise acquire any
outstanding  shares of the capital stock or other securities of, or other
ownership interests in, the Company or any of its Subsidiaries or any Project
Company;

(ii) transfer, issue, sell, pledge, encumber or dispose of any shares of capital
stock or other securities of, or other ownership interests in, the Company, any
of its Subsidiaries or such Project Companies or grant options, warrants, calls
or other rights to purchase or otherwise acquire shares of the capital stock or
other securities of, or other ownership interests in, the Company, any of its
Subsidiaries or such Project Companies;

(iii) effect any recapitalization, reclassification, stock split, combination or
like change in the capitalization of the Company, any of its Subsidiaries or
such Project Companies, or amend the terms of any outstanding securities of the
Company, any of its Subsidiaries or such Project Companies;

(iv) amend the certificate of incorporation, by-laws, limited liability company
agreement, operating agreement, partnership agreement or equivalent
organizational or governing documents of the Company, any of its Subsidiaries or
any Project Company;

(v) (A) increase the salary or other compensation of any director, officer or
employee of the Company or any of its Subsidiaries, (B) grant any unusual or
extraordinary bonus, benefit or other direct or indirect compensation to any
director, officer, employee or consultant, (C) increase the coverage or benefits
available under any (or create any new) severance pay, termination pay, vacation
pay, company awards, salary continuation for disability, sick leave, deferred
compensation, bonus or other incentive compensation, insurance, pension or other
employee benefit plan or arrangement made to, for, or with any of the directors,
officers, employees, agents or representatives of the Company or any of its
Subsidiaries or otherwise modify or amend or terminate any such plan or
arrangement, or (D) enter into any employment, deferred compensation, severance,
special pay, consulting, non-competition or similar agreement or arrangement
with any directors or officers of the Company or any of its Subsidiaries (or
amend any such agreement to which the Company or any of its Subsidiaries is a
party), in each case, except as required by applicable Law or pursuant to
previously existing Contracts (other than by virtue of the existing terms
thereof or pursuant to this Agreement);

(vi) except as otherwise set forth in the Budget and Business Plan, (A) issue,
create, incur, assume, guarantee, endorse or otherwise become liable or
responsible with respect to (whether directly, contingently or otherwise) any
Indebtedness of the Company, any of its Subsidiaries or any Project Company
individually greater than $250,000 or in the aggregate greater than $500,000;
(B) except in the Ordinary Course of Business, (x) pay, repay, discharge,
purchase, repurchase or satisfy any Indebtedness, (y) discharge or satisfy any
Lien or (z) pay any Liability, in each case, of the Company, any of its
Subsidiaries or any Project Company individually or in the aggregate greater
than $500,000; or (C) modify the terms of any Indebtedness or other Liability
individually greater than $250,000 or in the aggregate greater than $500,000;

(vii) subject to any Lien or otherwise encumber or, except for Permitted
Exceptions, permit, allow or suffer to be encumbered, any of the properties or
assets (whether tangible or intangible) of, or used by, the Company, any of its
Subsidiaries or any Project Company, in each case greater than $250,000;

(viii) sell, assign, license, transfer, convey, lease or otherwise dispose of
any of the material properties or assets (including, without limitation, any
Investment in an Underlying Project) of, or used by, the Company, any of its
Subsidiaries or any Project Company, in each case greater than $250,000;

(ix) enter into or agree to enter into any merger or consolidation with any
corporation or other entity, and not engage in any new business or invest in,
make a loan, advance or capital contribution to, or otherwise acquire the
securities, of any other Person, in each case involving more than $500,000 in
transaction value;

(x) waive or release any material right of the Company, any of its Subsidiaries
or any Project Company;

(xi) enter into any labor or collective bargaining agreement of the Company or
any of its Subsidiaries or, through negotiation or otherwise, make any
commitment or incur any liability to any labor organization with respect to the
Company or any of its Subsidiaries;

(xii) enter into, amend, modify or renew any Material Contract;

(xiii) except for transfers of cash pursuant to normal cash management practices
in the Ordinary Course of Business, make any investments in or loans to, or pay
any fees or expenses to, or enter into or modify any Contract or Tax Sharing
Agreement with any Related Person;

(xiv) except to the extent required by Law or under GAAP, make a material change
in its accounting or Tax reporting principles, methods or policies;

(xv) except to the extent required by Law, (A) other than in the Ordinary Course
of Business, make, change or revoke any material Tax election or settle or
compromise any material claim relating to Taxes (collectively a “Tax Change”) if
such Tax Change could result in the increase in Taxes of the Company and/or its
Subsidiaries for taxable periods (or portions thereof) beginning after the
Trigger Date; provided, that CVPS or the Company shall notify the Purchaser of
any proposed Tax Change no later than 10 Business Days prior to the
implementation of such Tax Change, (B) prepare or file any actual or pro forma
income or other material Tax Return (or any amendment thereof) that includes as
filing parties solely the Company and/or any of its Subsidiaries unless such Tax
Return shall have been prepared in a manner consistent with past practice and
the Company shall have provided Purchaser a copy thereof (together with
supporting papers) at least three Business Days prior to the due date) or
(C) report any item relating solely to the Company or any of its Subsidiaries
for a taxable period that commences after December 31, 2004 in a manner that is
not consistent with past practice;

(xvi) enter into any Contract, understanding or commitment that requires the
Company or any of its Subsidiaries or any Project Company to make an Investment
or that restrains, restricts, limits or impedes the ability of the Company or
any of its Subsidiaries or any Project Company or the Underlying Project to
compete with or conduct any business or line of business in any geographic area
or solicit the employment of any persons;

(xvii) terminate, amend, restate, supplement or waive in any material respect
any rights under any (A) Material Contract, Company Real Property Lease, Company
Personal Property Lease or license with respect to Company Intellectual Property
to which it is a party, other than in the Ordinary Course of Business or
(B) Permit;

(xviii) institute, settle or compromise any pending or threatened Legal
Proceeding or any claim or claims for, or that would result in a loss of revenue
of, an amount that could reasonably be expected to be greater than $250,000
individually or $500,000 in the aggregate; or

(xix) except as otherwise expressly provided for in the Budget and Business Plan
(in each case, only with respect to matters provided for therein that do not
directly involve CVPS or CRC), make or commit to make any expenditure (whether
capital expenditures, deposits, prepayment of expenses or otherwise) in excess
of $250,000 individually or $500,000 in the aggregate; provided that, in the
case of capital expenditures expressly provided for in the Budget and Business
Plan, such exception shall apply only to the extent such capital expenditure is
funded entirely from the operating cash flow of the Company and its
Subsidiaries.

(c) Without limiting the generality of the foregoing provisions of this
Section 5.2, between the date hereof and the Initial Closing Date, the Company
shall not directly or indirectly fire or otherwise terminate the employment of
any of the CEC Employees (including, without limitation, constructively
terminate by reduction of title, salary or authority), and CVPS hereby covenants
and agrees that it shall not, directly or indirectly, (i) engage or hire (or
solicit for the engagement or hiring of) any of the CEC Employees or (ii) fire
or otherwise terminate any of James Moore, Joseph Cofelice, Robert Charlebois
and Bruce Peacock (collectively, the “Transfer Employees”).

5.3 Third Party Consents. CVPS and the Company shall use, and CVPS and the
Company shall cause their respective Subsidiaries to use and, to the extent
within CVPS’, the Company’s or any of their respective Subsidiary’s ability to
do so using commercially reasonable means, shall cause the Underlying Projects
to use, their respective commercially reasonable efforts to (i) obtain, at the
earliest practicable date, all consents, waivers and approvals from, and provide
all notices to, all Persons that are not a Governmental Body, required to
consummate, or in connection with, the transactions contemplated by this
Agreement specified in Schedule 5.3 (the “Required Consents”) and (ii) obtain,
as promptly as practicable once CVPS has indicated its intention to exercise the
Put Option, all consents, waivers and approvals from, and provide all notices
to, all Persons that are not a Governmental Body, required to consummate, or in
connection with, the Put Option. All such consents, waivers, approvals and
notices shall be in writing and in form and substance reasonably satisfactory to
Purchaser, and executed counterparts of such consents, waivers and approvals
shall be delivered to Purchaser promptly after receipt thereof, and copies of
such notices shall be delivered to Purchaser promptly after the making thereof.
Notwithstanding anything to the contrary in this Agreement, neither Purchaser
nor any of its Affiliates shall be required to pay any amounts in connection
with obtaining any consent, waiver or approval.

5.4 Regulatory Filings. The Company shall, no later than forty-five (45) days
after the Initial Closing Date and the Trigger Date, as applicable, make all
regulatory filings specified on Schedule 3.3(c).

5.5 Further Assurances. Subject to, and not in limitation of, Section 5.4, each
of the Company, CVPS and Purchaser shall use its commercially reasonable efforts
to (a) take, or cause to be taken, all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and (b) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement. Except for events that are the subject of specific provisions of this
Agreement, if any event should occur, either within or outside the control of
Purchaser, CVPS or the Company, that would materially delay or prevent
fulfillment of the conditions to the obligations of any party hereto to
consummate the Initial Closing or the other transactions contemplated by this
Agreement, Purchaser, CVPS and the Company will use their respective
commercially reasonable and good faith efforts to cure or minimize the same as
expeditiously as possible. To the extent reasonably requested by Purchaser, CVPS
shall use its commercially reasonable efforts to assist the Company and
Purchaser in obtaining and implementing new benefit plans and insurance policies
for the Company that would be effective as of the Trigger Date.

5.6 Exclusivity.

(a) Prior to the Trigger Date, subject to Section 5.6(c), except as set forth on
Schedule 5.6, each of CVPS and the Company shall not, and shall not permit their
respective Subsidiaries or any of their Affiliates, directors, officers,
employees, representatives or agents of CVPS, the Company or any of their
respective Subsidiaries (collectively, the “Representatives”) to, directly or
indirectly, (i) discuss, encourage, negotiate, undertake, initiate, authorize,
recommend, propose or enter into, whether as the proposed surviving, merged,
acquiring or acquired corporation or otherwise, any transaction involving a
merger, consolidation, business combination, purchase, sale or disposition of
any material amount of the assets of the Company or any of its Subsidiaries or
any of their Investments in the Underlying Projects or any capital stock or
other ownership interests (including any issuance or sale of securities in or
with respect to the Company or any of its Subsidiaries) of the Company or any of
its Subsidiaries or any of their Investments in the Underlying Projects other
than the transactions contemplated by this Agreement (each such prohibited
transaction, an “Alternative Transaction”), (ii) facilitate, encourage, solicit
or initiate discussions, negotiations or submissions of proposals or offers in
respect of an Alternative Transaction, (iii) furnish or cause to be furnished,
to any Person, any information concerning the business, operations, properties
or assets of the Company, its Subsidiaries or any of the Underlying Projects in
connection with an Alternative Transaction, or (iv) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing; provided,
however, that nothing contained in this Section 5.6 or elsewhere in this
Agreement shall limit or restrict in any manner CVPS’s ability to consider,
negotiate, enter into or consummate any transaction involving its capital stock
or assets (other than a transaction primarily involving the Company) and that
any such transaction by CVPS shall not constitute an Alternative Transaction.

(b) CVPS and the Company shall (and each of CVPS and the Company shall cause its
Representatives to, and CVPS shall cause its Subsidiaries (including the
Company) and their Representatives to) immediately cease and cause to be
terminated any existing discussions or negotiations with any Persons (other than
Purchaser) conducted heretofore with respect to any Alternative Transaction.
CVPS and the Company agree not to (and CVPS agrees to cause its Subsidiaries
(including the Company) not to) release any third party from the confidentiality
and standstill provisions of any agreement to which CVPS, the Company or any of
their respective Subsidiaries is a party that relates to an Alternative
Transaction.

(c) Section 5.6 shall expire if the Commitment Date has not occurred prior to
November 15, 2005.

5.7 Publicity. None of the Purchaser, CVPS or the Company shall issue any press
release or public announcement concerning this Agreement, the Purchaser
Documents, the Company Documents or the CVPS Documents (or the terms hereof or
thereof) or the transactions contemplated hereby or thereby without obtaining
the prior written approval of the other party hereto (which approval will not be
unreasonably withheld or delayed), except as such disclosure may be required by
applicable Law or any rules or regulations of, or listing agreement with, any
securities exchange on which Purchaser, CVPS, the Company or any of their
respective Affiliates list securities; provided, however, that such party shall
have notified and consulted with the other party reasonably prior to making any
such required disclosure; provided, further, that, notwithstanding the
foregoing, solely with respect to the Purchaser Documents, any party hereto may
make such disclosure on a confidential basis to limited partners or prospective
limited partners or investors of such party in connection with fundraising and
reporting requirements; and provided, further, that neither CVPS nor the Company
shall make any disclosure, including any disclosure that may be required by
applicable Law, identifying or describing Purchaser, any of its Affiliates, or
any of their respective members, partners, managers, directors, officers,
employees, stockholders, agents, attorneys or other representatives, without
obtaining the prior written approval of Purchaser with respect to such
identifying or descriptive disclosure. For the avoidance of doubt, the Purchaser
agrees that CVPS may disclose this Agreement, the CVPS Documents and the Company
Documents as well as general descriptions thereof and the transactions
contemplated hereby and thereby and the parties thereto for purposes of
complying with CVPS’s disclosure obligations under the Exchange Act provided
that prior to making such disclosure, CVPS shall notify and consult with
Purchaser reasonably prior to making such required disclosure.

5.8 Related-Party Transactions with Non-Management Affiliates. On or prior to
the Trigger Date, the Company and the Subsidiaries shall (a) terminate all
Contracts with any of CVPS and its Subsidiaries or their respective Affiliates
(other than (i) the Service Contract, dated June 7, 1996, which shall be amended
and restated as of the Trigger Date, in a form reasonably satisfactory to the
Purchaser and CVPS (the “Amended and Restated Service Contract”), (ii) those
Contracts set forth on Schedule 5.8 and (iii) Contracts between the Company and
its Subsidiaries, Contracts between the Company and its Subsidiaries and their
respective officers and employees and Contracts, which are not specified on
Schedule 5.8 but the continuation of which Purchaser has approved in writing)
and (b) deliver releases executed by CVPS, such Subsidiaries and such Affiliates
with whom the Company has terminated such Contracts pursuant to this Section 5.8
providing that no further payments are due, or may become due, under or in
respect of any such terminated Contacts; provided that in no event shall the
Company or any of its Subsidiaries pay any fee or otherwise incur any expense or
financial exposure with respect to any such termination or release.

5.9 Monthly Management Reports. As soon as reasonably practicable, but in no
event later (i) than 15 days after the end of each calendar month during the
period from the date hereof to the Trigger Date, the Company shall provide
Purchaser with unaudited monthly financial and operating or management reports
(such reports to be in the form prepared by the Company in the Ordinary Course
of Business) of the Company and its Subsidiaries for such preceding month, and
(ii) than five (5) Business Days after receipt thereof by the Company or any of
its Subsidiaries, the Company shall provide Purchaser with any financial,
operating and management reports or other financial or operating information
provided to the Company or any of its Subsidiaries in respect of any of the
Underlying Projects.

5.10 Notification of Certain Matters. Each of CVPS and the Company shall give
notice to Purchaser and Purchaser shall give notice to CVPS and the Company, as
promptly as reasonably practicable, upon becoming aware of (a) any fact, change,
condition, circumstance, event, occurrence or non-occurrence that has caused or
is reasonably likely to cause any representation or warranty in this Agreement
made by it to be untrue or inaccurate in any material respect at any time after
the date hereof and prior to the Initial Closing, (b) any material failure on
its part to comply with or satisfy any covenant, condition or agreement to be
complied with or satisfied by it hereunder or (c) the institution of or the
threat of institution of any Legal Proceeding against any of CVPS, the Company,
any of their respective Subsidiaries or any of the Underlying Projects related
to this Agreement or the transactions contemplated hereby; provided that the
delivery of any notice pursuant to this Section 5.10 shall not limit or
otherwise affect the remedies available hereunder to the party receiving such
notice, or the representations or warranties of, or the conditions to the
obligations of, the parties hereto.

5.11 [Intentionally omitted.].

5.12 Company Corporate Transfers. Prior to the Initial Closing, pursuant to an
agreement in form and substance as set forth in Exhibit E attached hereto,
(a) the Company and it Subsidiaries shall transfer or contribute, and CVPS shall
cause the Company and its Subsidiaries to transfer or contribute, to CRC or any
other Subsidiaries of CVPS (other than the Company and any of its Subsidiaries),
all of the Company’s and its Subsidiaries’ rights, title, interest, claims,
demands and other Liabilities to the Contracts set forth on Schedule 5.12(a)
hereto, and (b) the Company and it Subsidiaries shall, and CVPS shall cause the
Company and its Subsidiaries to, with respect to the Persons set forth on
Schedule 5.12(b), either (i) liquidate, wind up and dissolve such Persons or
(ii) contribute, transfer or assign to CRC or any other Subsidiaries of CVPS
(other than the Company and any of its Subsidiaries) all of the respective
ownership and other rights, title and interest in, such Persons.

5.13 Resignation of Directors. CVPS shall cause each of the directors of the
Company and the Subsidiaries set forth on Schedule 5.13 to submit a letter of
resignation effective on or before the Trigger Date.

5.14 Restated Certificate. On or prior to the date of the Trigger Date, the
Company shall file (and CVPS shall cause the Company to file) the Restated
Certificate and issue CVPS shares of Class A Common Stock as specified on
Schedule 5.14.

5.15 Tax Sharing Agreements. On or prior to the Initial Closing Date, all Tax
Sharing Agreements to which the Company or any of its Subsidiaries is a party
shall be terminated such that except pursuant to the following proviso neither
CVPS, the Company nor any Subsidiary of CVPS or the Company will have any
obligation to make any payments after the Initial Closing under any such Tax
Sharing Agreements; provided, however, that such termination shall not excuse
the Company and its Subsidiaries from making all payments due to CVPS or any
Affiliate of CVPS (that is not the Company or one of its Subsidiaries), or
excuse CVPS or any Affiliate of CVPS (that is not the Company or one of its
Subsidiaries) from making payments due to the Company and its Subsidiaries, in
each case, under such Tax Sharing Agreements as determined as of the Trigger
Date with respect to income Taxes (including all reasonable costs and expenses
associated with preparing the Tax Returns on which such income Taxes will be
reported) that will be reported on Tax Returns that have not been filed as of
the Initial Closing that relate to any Tax periods (or portions thereof in the
case of a period which begins before and ends after the Trigger Date) that ends
on or before the Trigger Date. The payment and calculation of any payments due
and owing with respect to the preceding sentence shall be made in a time and
manner consistent with past practice and shall include a payment by CVPS to the
Company in an amount equal to the cash Tax Benefit recognized by CVPS or any
Affiliate of CVPS (that is not the Company or its Subsidiaries) with respect to
any capital loss recognized on the sale of Catamount Development GmbH and
Catamount Energy (Gibraltar) Limited, provided, that the amount of such Tax
Benefit and the time for paying such Tax Benefit shall be determined using the
method of calculation and the time required for payment of Tax Benefits set
forth in Section 7.6; provided, further, that notwithstanding any provision to
the contrary in this Agreement, the payment of any such Tax Benefit that is
recognized as a result of the carryback of such capital loss to a tax period
ending on or before December 31, 2004 shall not be due and payable until at
least three Business Days after the date on which CVPS actually receives a
refund (including for this purpose, receipt of a credit against a Tax liability)
of such Taxes from the appropriate Taxing Authority. CVPS shall use commercially
reasonable efforts to recognize such cash Tax Benefits as promptly as possible,
including, without limitation, by means of filing a capital loss carryback
refund claim.

5.16 Refunds.

(a) Notwithstanding any provision in this Agreement to the contrary, any refund
of a liability for Taxes, whether as the result of an audit or examination, a
claim for refund, the filing of an amended return or otherwise, attributable to
(i) a liability for Tax for a period which ends on or before December 31, 2004
and (ii) with respect to tax periods that begin after December 31, 2004 that
relate to Taxes actually paid by CVPS or any of its Subsidiaries (other than the
Company or its Subsidiaries, treating all payments made by the Company or any of
its Subsidiaries pursuant to a Tax Sharing Agreement for such tax period as
Taxes paid by the Company and not by CVPS or any of its other Subsidiaries)
shall belong to CVPS (“CVPS Tax Refunds”), and the Company shall promptly pay
any such refund, and the interest actually received thereon, to CVPS upon
receipt thereof by the Company; provided, however, that the Company shall be
entitled to any refund of Taxes for tax periods ending on or before December 31,
2004 to the extent such refund of Taxes results from the carryback of a loss
arising in a taxable period beginning after December 31, 2004 or arising in the
portion of a Straddle Period beginning after December 31, 2004 (a “Company
Carryback Refund”); provided further, however, that, except as provided in
Section 5.15, the Company shall not (and shall make all available elections to
not) carryback any such loss to offset income or gain reported on a Tax Return
that included CVPS or any Affiliate thereof (other than the Company or any of
its Subsidiaries). All other refunds of liabilities for Taxes related to the
Company or its Subsidiaries (other than CVPS Tax Refunds) shall belong to the
Company.

(b) Notwithstanding any provision in this Agreement to the contrary, the Company
and Purchaser (to the extent provided in Section 7.11) shall indemnify and hold
harmless CVPS and its Affiliates from and against all liabilities relating to
Taxes resulting or arising from or relating or attributable to the request for a
Company Carryback Refund.

(c) The Company and its Subsidiaries shall cooperate and take all reasonable
steps necessary to allow CVPS to obtain the CVPS Refunds.

5.17 Tax Matters.

(a) Except to the extent provided in Section 5.17(b), all Tax Returns that:
(i) relate to a taxable period that ends on or before the Trigger Date or
(ii) relates to an Affiliated Group that includes CVPS or any Affiliate thereof,
other than a group that is comprised solely of the Company and/or its
Subsidiaries (a “CVPS Affiliated Tax Return”) (collectively (i) and (ii) “CVPS
Tax Returns”) shall, in each case, be prepared and filed (or caused to be
prepared and filed) by CVPS; provided, that any Tax Return which CVPS is
required to prepare pursuant to clause (i) that is filed by the Company or an
Affiliated Group consisting solely of the Company and/or its Subsidiaries for a
tax period that ends after December 31, 2004 (a “Company Straddle Tax Return”)
(A) shall be prepared, except to the extent required by law, in accordance with
past practices and (B) will be subject to the review and approval of the Company
utilizing the time periods and procedures described in Section 5.17(c);
provided, further, that with respect to any Tax Return which CVPS is required to
prepare pursuant to clause (ii) for a Tax period (or portion thereof) that ends
after December 31, 2004 and that includes items relating to the Company or its
Subsidiaries, CVPS shall provide to the Company either a schedule setting forth
how such items will be reported on the CVPS Affiliated Tax Return or a pro forma
copy of a Tax Return containing solely those items of the Company or its
Subsidiaries solely for the Company’s review and any such CVPS Affiliated Tax
Returns shall, except to the extent required by law, report such items relating
solely to the Company and/or its Subsidiaries in a manner that is consistent
with past practice.

(b) All Tax Returns that are filed by the Company or any of its Subsidiaries and
that include solely the Company or any of its Subsidiaries for a Tax period that
begins after December 31, 2004 shall be prepared or caused to be prepared by the
Company (at the Company’s or its Subsidiary’s cost).

(c) For purposes of Section 5.17(a), CVPS shall provide to the Company copies of
all Company Straddle Tax Returns at least 20 days prior to the date when any
such Tax Return is required to be filed for the Company’s review and comments.
In the event CVPS and the Company (or Purchaser) have a dispute with respect to
any such Tax Return, which the parties cannot settle within 10 days prior to the
filing of such Tax Return, the parties agree that such dispute(s) shall be
submitted to a nationally recognized law or accounting firm with expertise in
the disputed matter (the “Tax Referee”) for a final and binding determination
and not take any positions inconsistent or contradictory to such determination.
The parties agree that any fees or cost incurred with respect to the Tax Referee
shall be borne equally between the parties. In the event the Tax Referee does
not render a decision prior to the date on which a Company Straddle Tax Return
is required to be filed, then such Tax Return shall be filed in a manner
consistent with the Purchaser’s positions and such Tax Return shall be amended
to the extent necessary to reflect the Tax Referee’s final determination.
Subject to its rights pursuant to Article VII, the Company and its Subsidiaries
shall pay all Taxes shown as due on the Tax Returns required to be filed
pursuant to this paragraph (b) by the time and in the manner prescribed by
applicable law.

(d) Notwithstanding any provision in this Agreement to the contrary, no later
than June 30, 2006 (in the case of all information other than information coming
from partnership K-1s) and July 31, 2006 (in the case of information coming from
partnership K-1s), the Purchaser shall direct and the Company shall, in a manner
consistent with prior practice, prepare and provide to CVPS a package of Tax
information materials, including, without limitation, schedules and work papers
of the Company, its Subsidiaries and, to the extent reasonably available, the
Project Companies (the “Tax Package”) that may be required by CVPS to prepare
and file CVPS Tax Returns and upon CVPS’ reasonable request, the Company shall
provide to CVPS any additional information within its possession that may be
requested by CVPS relating to the Company and its Subsidiaries and the Project
Companies. The Tax Package shall be prepared in good faith and in a manner
consistent with past practice.

(e) Subject to Section 5.17(d) and notwithstanding any other provision in this
Agreement to the contrary, CVPS, Purchaser and the Company shall reasonably
cooperate, and shall cause their respective Affiliates, agents, auditors,
representatives, officers and employees reasonably to cooperate, with respect to
all matters relating to Taxes including, in preparing and filing all Tax Returns
(including amended returns and claims for refund), maintaining and making
available to each other all records necessary in connection with Taxes and with
respect to any Tax Claim, which cooperation shall include but not be limited to
(i) providing all relevant information that is available to Purchaser, CVPS
and/or the Company, as the case may be, with respect to such claim or
proceeding, (ii) making personnel available at reasonable times, and
(iii) preparation of responses to requests for information, provided that the
foregoing shall be done in a manner so as to not interfere unreasonably with the
conduct of business by Purchaser, CVPS or the Company, as the case may be.
Neither CVPS, the Company nor Purchaser (or any Affiliates thereof) shall
dispose of any Tax Returns, Tax schedules, Tax workpapers or any books or
records unless it first offers in writing to the other Party the right to take
possession of such materials at such other party’s sole expense and the other
party fails to accept such offer within 15 days of the offer being made or if an
offer is accepted fails to take possession within 30 days of the date on which
the offer is made. Any information obtained under this Section 5.17(e) shall be
kept confidential, except as may be otherwise necessary in connection with the
filing of Tax Returns or claims for refund or with respect to any Tax Claim.

(f) Notwithstanding any provision in this Agreement to the contrary, neither the
Company nor its Subsidiaries shall without the prior written consent of CVPS
amend any Tax Return that relates to taxable periods beginning on or prior to
December 31, 2004; provided, however, that the Company and/or its Subsidiaries
may amend any such Tax Return that does not include CVPS or any Affiliate of
CVPS (other than the Company and its Subsidiaries); provided further, however,
that, other than in the case of an amendment that is required by Law, the
Company and Purchaser shall indemnify and hold harmless CVPS and its Affiliates
against any liabilities relating to Taxes resulting or arising from or relating
or attributable to the Company and/or its Subsidiaries amending any Tax Returns
that relate to taxable periods (or portions thereof in the case of a Straddle
Period) ending on or before December 31, 2004.

5.18 Employee Matters.

(a) Retiree Medical. CVPS shall take all necessary actions to effectuate the
following: (i) the service of each CEC Employee specified on Schedule 5.18(a)
with the Company following the Initial Closing Date shall be recognized for the
purposes of eligibility for retiree medical benefits under the retiree medical
program sponsored by CVPS, (ii) any such CEC Employee who terminates employment
with the Company following the Initial Closing Date shall be deemed to have
terminated employment with CVPS, and (iii) CVPS will provide such CEC Employees
who terminate employment with the Company following the Initial Closing Date
with retiree medical benefits coverage on the same terms as if such CEC Employee
had terminated from employment with CVPS.

(b) Pension and Supplemental Retirement Plans. As of the Initial Closing Date,
each CEC employee shall be terminated with respect to such employee’s
participation in the CVPS Retirement Plan and Supplemental Executive Retirement
Plan, as applicable. CVPS shall provide each such CEC Employee with a lump-sum
payment in the amount specified on Schedule 5.18(b) in consideration of such
termination.

5.19 Insurance. In the event that (i) any claims are made or losses occur prior
to the Initial Closing Date, or (ii) losses occur subsequent to the Initial
Closing Date, in each case that relate to the Company, any of its Subsidiaries
or any of the Underlying Projects and that arise out of actions prior to the
Initial Closing Date, and such claims are made (or may be made) against any of
the policies set forth on Schedule 3.20, then the Company shall be entitled
reasonable access to such insurance policies and shall be entitled to continue
to pursue or otherwise file claims directly with the applicable insurance
provider and recover proceeds under the terms of such policies. CVPS agrees to
provide the Company, upon Company’s reasonable request, updated loss runs,
including with respect to the time period commencing five years prior to the
Initial Closing and ending on the five year anniversary of the Trigger Date.

5.20 Certain Dispositions. Prior to the Trigger Date, CVPS and the Company agree
to reasonably promptly provide Purchaser with informational updates (including
any draft documents), as reasonably requested by Purchaser, concerning
negotiations or arrangements related to any potential dispositions of the
Eckolstadt Windfarm Project and the Kavelstorf Windfarm. In the event of a
consummation of any such proposed disposition, CVPS agrees to promptly provide
the Purchaser with copies of all definitive documentation (including Tax
documentation) with respect thereto. For all purposes under this Agreement, in
the event that such dispositions are consummated, such dispositions shall be
deemed “Transferred Projects.”

5.21 Purchaser Financial Capability. On the Commitment Date, Purchaser will
provide CVPS with a copy of (a) a duly executed equity commitment letter, in
form and substance reasonably satisfactory to CVPS, with respect to commitments
of Diamond Castle to purchase membership interests and (b) such additional
documents as CVPS may reasonably request.

ARTICLE VI

CONDITIONS TO CLOSING

6.1 Initial Closing Conditions Precedent to Obligations of Purchaser. The
obligation of Purchaser to consummate the transactions contemplated by this
Agreement to be consummated on the Initial Closing Date is subject to the
fulfillment, on or prior to the Initial Closing Date, of each of the following
conditions precedent (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):

(a) the representations and warranties of CVPS and the Company shall be true and
correct as of the date of this Agreement and as of the Initial Closing, as
though made at and as of the Initial Closing (except to the extent such
representations and warranties expressly speak as of an earlier date, in which
case, such representations and warranties shall have been true and correct as of
such earlier date), except where the failure of such representations and
warranties to be so true and correct (without giving effect to any limitation as
to “Material Adverse Effect” or materiality qualifiers set forth therein),
individually or in the aggregate, does not cause, or would not reasonably be
likely to cause, a Loss or Losses related to the Company, any of its
Subsidiaries or the Underlying Projects, whether individually or in the
aggregate, of greater than $4,000,000; provided, however, that the
representations and warranties contained in (i) the first sentence of
Section 3.1(a) (Organization), (ii) Section 3.2 (Authorization of Agreement),
(iii) Section 3.4 (Capitalization) and (iv) Section 3.5 (Subsidiaries) shall
each be true and correct in all respects;

(b) each of CVPS and the Company shall have performed and complied in all
material respects with all obligations and agreements required in this Agreement
to be performed or complied with by it on or prior to the Initial Closing Date;

(c) there shall not have been or occurred any event, change, occurrence or
circumstance on or prior to the Initial Closing that, individually or in the
aggregate with any such events, changes, occurrences or circumstances, has had
or could reasonably be expected to have a Material Adverse Effect since the
Balance Sheet Date;

(d) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against CVPS, the Company, any of the Subsidiaries, any of the
Underlying Projects or Purchaser, seeking to restrain or prohibit, or to obtain
substantial damages with respect to, the consummation of the transactions
contemplated hereby, and there shall not be in effect any Order by a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby; it being
agreed that the parties hereto shall promptly appeal any adverse determination
which is not nonappealable (and pursue such appeal with reasonable diligence);
provided, however, that Purchaser may not rely on this Section 6.1(d) if such
Order was primarily due to Purchaser’s failure to perform any of its obligations
under this Agreement;

(e) the Company shall have filed the Restated Certificate, and as of the Initial
Closing Date (i) CVPS shall own all of the issued and outstanding Class A Common
Stock (which shall, at such time, constitute all of the issued capital stock of
the Company) of the Company and (ii) the Company’s certificate of incorporation
shall be in the form of the Restated Certificate and the by-laws of the Company
shall be in the form of the New By-Laws;

(f) (i) the waiting period under the HSR Act shall have expired and the Company,
the Subsidiaries and the Underlying Projects shall have obtained or made any
other consent, approval, order or authorization of, or registration, declaration
or filing with, any Governmental Body required to be obtained or made by it in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby and (ii) each of CVPS, the Company or
their respective Subsidiaries shall have obtained all consents, waivers and
approvals under all Antitrust Laws and those consents, waivers and approvals
referred to in Section 3.3(c) hereof in a form satisfactory to Purchaser;

(g) Purchaser shall have received the written resignations and release of claims
to fees or expenses of each of the directors of the Company and the Subsidiaries
identified on Schedule 5.13, in each case in form and substance reasonably
satisfactory to Purchaser;

(h) (i) the Company shall have approved and authorized a stock option plan for
the employees of the Company, substantially in the form as set forth on
Exhibit F attached hereto, (ii) each of the persons listed on
Schedule 6.1(h)(ii) shall have entered into a Severance Agreement, substantially
in the forms attached hereto as Exhibit G-1, and a Letter Agreement terminating,
as of the Trigger Date, any prior Change of Control Agreement, substantially in
the form attached hereto as Exhibit G-2, (iii) each of the persons listed on
Schedule 6.1(h)(iii) shall have entered into a Letter Agreement waiving certain
rights pursuant to certain outstanding Change of Control Agreements,
substantially in the forms attached hereto as Exhibit G-3, and (iv) CVPS and the
Company shall have terminated the Amended and Restated Catamount Energy
Corporation 2002 Project Incentive Compensation Plan, dated December 2, 2002
(the “LTIP”) other than with respect to any payments due or that become due with
respect to the Sweetwater Wind 3 LLC Development Project, Sweetwater Wind 2 LLC
Development Project or a change of control of the Company, pursuant to
Section 5.2, Section 5.3 or Section 5.5, as the case may be, of the LTIP;

(i) on and as of the Initial Closing, James J. Moore, Jr. shall be employed as
the Chief Executive Officer of the Company;

(j) the Company shall have paid, or given irrevocable instructions satisfactory
to Purchaser to pay on the Initial Closing Date all transaction fees and
expenses of Purchaser required to be paid by the Company as of such date
pursuant to Section 9.1;

(k) each of CVPS and the Company shall have executed the Amended and Restated
Service Contract;

(l) the Company shall have obtained the Required Consents in a form satisfactory
to Purchaser and copies thereof shall have been delivered to Purchaser;

(m) each of CVPS, CRC and the Company shall have caused the Stockholders’
Agreement and the Registration Rights Agreement, substantially in the form as
set forth on Exhibit H hereto (the “Registration Rights Agreement”), to be duly
executed and delivered to Purchaser on its behalf; and

(n) Purchaser shall have received the items listed in Sections 2.6 and 2.7.

6.2 Initial Closing Conditions Precedent to Obligations of the Company and CVPS.
The obligations of CVPS and the Company to consummate the transactions
contemplated by this Agreement are subject to the fulfillment, prior to or on
the Initial Closing Date, of each of the following conditions precedent (any or
all of which may be waived by CVPS and the Company in whole or in part to the
extent permitted by applicable Law):

(a) the representations and warranties of Purchaser shall be true and correct,
as of the date of this Agreement and as of the Initial Closing, as though made
at and as of the Initial Closing (except to the extent such representations and
warranties expressly speak as of an earlier date, in which case, such
representations and warranties shall have been true and correct as of such
earlier date), except where the failure of such representations and warranties
to be so true and correct (without giving effect to any limitation as to
“Material Adverse Effect” or materiality qualifiers set forth therein),
individually or in the aggregate, does not have, and would not reasonably be
likely to have, a material adverse effect on the ability of the Purchaser to
perform any of its obligations under this Agreement and any Purchaser Agreement;

(b) Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Initial Closing Date;

(c) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against CVPS, the Company, any of the Subsidiaries, any of the
Underlying Projects or Purchaser, seeking to restrain or prohibit, or to obtain
substantial damages with respect to, the consummation of the transactions
contemplated hereby, and there shall not be in effect any Order by a
Governmental Body of competent jurisdiction restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby; it being
agreed that the parties hereto shall promptly appeal any adverse determination
which is not nonappealable (and pursue such appeal with reasonable diligence);
provided, however, that CVPS and the Company may not rely on this Section 6.2(c)
if such Order was primarily due to the failure of CVPS and the Company to
perform any of their obligations under this Agreement;

(d) (i) the waiting period under the HSR Act shall have expired or early
termination shall have been granted and Purchaser shall have obtained or made
any other consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Body required to be obtained or
made by it in connection with the execution and delivery of this Agreement or
the consummation of the transactions contemplated hereby and (ii) the Purchaser
shall have obtained all consents, waivers and approvals under all Antitrust Laws
and those consents, waivers and approvals referred to in Section 4.3(b) hereof
in a form satisfactory to CVPS and the Company;

(e) (i) the Company shall have approved and authorized a stock option plan for
the employees of the Company, substantially in the form as set forth on
Exhibit F attached hereto, (ii) each of the persons listed on
Schedule 6.1(h)(ii) shall have entered into a Severance Agreement, substantially
in the forms attached hereto as Exhibit G-1, and a Letter Agreement terminating,
as of the Trigger Date, any prior Change of Control Agreement, substantially in
the form attached hereto as Exhibit G-2, and (iii) each of the persons listed on
Schedule 6.1(h)(iii) shall have entered into a Letter Agreement waiving certain
rights pursuant to certain outstanding Change of Control Agreements,
substantially in the forms attached hereto as Exhibit G-3; and

(f) Purchaser shall have caused the Stockholders’ Agreement and the Registration
Rights Agreement to be duly executed and delivered to CVPS and the Company on
its behalf.

6.3 Conditions Precedent to Obligations of Purchaser After the Initial Closing.
With respect to each Subsequent Closing, the obligation of Purchaser to
consummate the transactions contemplated by this Agreement at such Subsequent
Closing is subject only to the fulfillment, on or prior to the applicable
Subsequent Closing Date for such transaction, of each of the following
conditions precedent (any or all of which may be waived by Purchaser in whole or
in part to the extent permitted by applicable Law):

(a) with respect to each Subsequent Closing other than the Final Closing, the
Company shall have notified Purchaser of a sale and purchase of a portion of
Shares (including, without limitation, the applicable amount of Class A Common
Stock to be sold at such Closing and the purchase price therefor) pursuant to
the Purchase Commitment at least 15 Business Days prior to the applicable
Subsequent Closing Date;

(b) with respect to each Subsequent Closing other than the Final Closing, the
Company shall have specifically identified to Purchaser (which notification may
be included in the notice provided to Purchaser under this Section 6.3(b)) a use
of proceeds thereof promptly after such applicable Subsequent Closing for
near-term expenditures of the Company (including Investments in new projects or
Investments in Underlying Projects);

(c) there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; it being agreed that the parties hereto
shall promptly appeal any adverse determination which is not nonappealable (and
pursue such appeal with reasonable diligence); provided, however, that Purchaser
may not rely on this Section 6.3(c) if such Order was primarily due to
Purchaser’s failure to perform any of its obligations under this Agreement; and

(d) Purchaser shall have received the items listed in Section 2.7.

6.4 No Conditions Precedent to the Purchase of the Remaining Shares. In the
event that this Agreement has not been terminated earlier pursuant to the terms
hereof, the obligation of Purchaser to consummate the Final Purchase on the
Final Closing Date shall be unconditional. Concurrently with the completion of
the Final Purchase, (i) share certificates for the Remaining Shares of Class A
Common Stock shall be delivered to the Purchaser upon payment in full by the
Purchaser of the applicable purchase price determined pursuant to this Agreement
and (ii) the one share of the Class B Common Stock held by the Purchaser shall
automatically convert into one share of the Class A Common Stock.

ARTICLE VII

INDEMNIFICATION

7.1 Survival of Representations and Warranties. The representations and
warranties of the parties contained in this Agreement, any certificate delivered
pursuant hereto or any Company Document, CVPS Document or Purchaser Document
shall survive the Initial Closing through and including June 30, 2007; provided,
however, that the representations and warranties (a) of CVPS and the Company in
the first sentence of Section 3.1 (Organization), Section 3.2 (Authorization),
Section 3.4 (Capitalization), all sentences except the third sentence of
Section 3.5(a) (Subsidiaries) and the third sentence of Section 3.5(b)
(Subsidiaries) shall survive the Initial Closing indefinitely, (b) of CVPS and
the Company in Section 3.15 (Employee Benefit Plans) and Section 3.19
(Environmental) (but only as it relates to the Rumford and Ryegate Underlying
Projects, it being agreed that Section 3.19 as it relates to any other matter
shall survive only as specified in clauses (i) and (ii) hereof without giving
effect to this proviso) shall survive the Initial Closing until 60 days
following the expiration of the applicable statute of limitations with respect
to the particular matter that is the subject matter thereof, (c) of Purchaser in
Section 4.1 (Organization) and Section 4.2 (Authorization) shall survive the
Initial Closing indefinitely (in each case, the “Survival Period”), and (d) of
CVPS and the Company in Sections 3.9(a)(iv) and (v) and Section 3.10 (Taxes)
shall not survive the Initial Closing Date; provided, however, that any
obligations under Section 7.2(a)(i) shall not terminate with respect to any
Losses as to which the Person to be indemnified shall have given notice (stating
in reasonable detail the basis of the claim for indemnification) to the
indemnifying party in accordance with Section 7.3(a) before the termination of
the applicable Survival Period.

7.2 Indemnification.

(a) Subject to Section 7.1, from and after the Trigger Date, CVPS hereby agrees
to defend, indemnify and hold the Company (solely in the case of Losses under
clause (iii), (iv), (v) or (vi) below), Purchaser, its Affiliates (other than
the Company, its Subsidiaries and the Project Companies) and their respective
members, partners, managers, directors, officers, employees, Affiliates,
stockholders, agents, attorneys, representatives, successors and assigns
(collectively, the “Purchaser Indemnified Parties”) harmless from and against,
and pay to the applicable Purchaser Indemnified Parties the amount of any and
all Losses actually incurred by such Purchaser Indemnified Parties, including,
in the case of clause (i) or (ii) below, any diminution of value of the Company
Equity Securities held by such Purchaser Indemnified Parties, attributable to
Losses from any of the following:

(i) based upon, attributable to or resulting from the failure of any of the
representations or warranties made by CVPS or the Company in this Agreement or
in any CVPS Document or Company Document to be true and correct in all respects
at and as of the date hereof and at and as of the Initial Closing Date;

(ii) based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of CVPS or the Company under this Agreement or any
CVPS Document or Company Document;

(iii) arising from or related to any fees, commissions, or like payments by any
Person having acted or claiming to have acted, directly or indirectly, as a
broker, finder or financial advisor for CVPS, the Company or any of their
respective Subsidiaries in connection with the transactions contemplated by this
Agreement;

(iv) except to the extent otherwise provided for in Sections 5.15, 5.16(b) and
5.17(f), arising from or related to (A) a breach of the covenants made by CVPS
in Sections 5.15, 5.16, 5.17 and Section 7.5, but only to the extent the
covenants in Section 7.5 relate to tax matters, and (B) any Taxes owed by the
Company, any of its Subsidiaries or any of the Underlying Projects with respect
to all taxable periods ending on or prior to December 31, 2004;

(v) arising from or related to any Employee Related Retained Liabilities; and

(vi) arising from or related to the Transferred Projects or based upon,
attributable to or resulting from any agreement related to the Transferred
Projects.

provided, that if the Purchaser Indemnified Parties assert an indemnity claim
with respect to a Loss under any subsection of this Section 7.2 and are paid in
full with respect to such indemnity claim, then the Purchaser Indemnified
Parties shall not be entitled to assert an additional indemnity claim with
respect to the same Loss under any other subsection of this Section 7.2;
provided, further, that with respect to clauses (i) and (ii), CVPS shall not be
obligated to indemnify any Purchaser Indemnified Party for any Loss arising out
of any breach of representation or covenant hereunder as a result of any action
or omission at the direction of the Purchaser pursuant to this Agreement and,
provided further, that with respect to clause (i) Losses resulting from
unforeseen financial impact on the Company, CVPS shall have the option of paying
the amount of such unforeseen financial impact (solely if such amount is agreed
upon by Purchaser and CVPS) to the Company, in satisfaction of any claim for
indemnification hereunder relating to such impact.

(b) Subject to Section 7.1, from and after the Trigger Date, the Purchaser (in
the case of any Losses under clause (i), (ii) or (iv) below) or in the case of
Losses under clause (iii) below, the Company and its Subsidiaries (and the
Purchaser but only as of the time set forth in Section 7.11), as the case may
be, hereby agrees to defend, indemnify and hold CVPS, the Company, their
respective members, partners, managers, directors, officers, employees,
Affiliates, stockholders, agents, attorneys, representatives, successors and
assigns (collectively, the “CVPS Indemnified Parties”; together with the
Purchaser Indemnified Parties, the “Indemnified Parties”) harmless from and
against, and pay to the applicable CVPS Indemnified Parties the amount of, any
and all Losses actually incurred by such CVPS Indemnified Parties:

(i) based upon, attributable to or resulting from the failure of any of the
representations or warranties made by the Purchaser in this Agreement, any CVPS
Document, Company Document or Purchaser Document to be true and correct in all
respects at and as of the date hereof and at and as of the Initial Closing Date;

(ii) based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Purchaser under this Agreement or any CVPS
Document or Company Document;

(iii) based upon (A) a breach of the covenants made by the Company and its
Subsidiaries in Sections 5.15 through 5.17 and Section 7.5 but only to the
extent the covenants in Section 7.5 relate to tax matters, (B) Taxes imposed on
or with respect to the Company, its Subsidiaries or the Underlying Projects for
taxable periods beginning after December 31, 2004 (but with respect to clause
(B) not including any such Taxes to the extent such Taxes are actually
attributable to CVPS or its Subsidiaries (but not including the Company and its
Subsidiaries) and the Company and/or its Subsidiaries are held liable for such
Tax under Treasury Regulation section 1.1502-6 or any similar provision of
state, local or foreign law), and (C) any amounts subject to indemnification
under Section 5.16(b); and

(iv) arising from or related to any fees, commissions, or like payments by any
Person having acted or claiming to have acted, directly or indirectly, as a
broker, finder or financial advisor for the Purchaser or any of its Subsidiaries
in connection with the transactions contemplated by this Agreement.

(c) For purposes of determining the failure of any representations or warranties
to be true and correct, the breach of any covenants and agreements, and
calculating Losses hereunder, any materiality or Material Adverse Effect
qualifications in the representations, warranties, covenants and agreements
(other than the Material Adverse Effect qualification in the first sentence of
Section 3.9) shall be disregarded.

(d) The right to indemnification or any other remedy based on representations,
warranties, covenants and agreements in this Agreement, or any Company Document,
CVPS Document or Purchaser Document shall not be affected by any investigation
conducted at any time, or any knowledge acquired (or capable of being acquired)
at any time, whether before or after the execution and delivery of this
Agreement or the Initial Closing Date, with respect to the accuracy or
inaccuracy of, or compliance with, any such representation, warranty, covenant
or agreement. The waiver of any condition based on the accuracy of any such
representation or warranty, or on the performance of or compliance with any such
covenant or agreements, will not affect the right to indemnification or any
other remedy based on such representations, warranties, covenants and
agreements.

(e) For purposes of Section 7.2(a)(iv) and 7.2-(b-)(iii), with respect to any
taxable period that begins before December 31, 2004 and ends after December 31,
2004 (a “Straddle Period”), the amount of Tax (as calculated at the end of the
applicable taxable period) that is allocable to the Company and its Subsidiaries
for the period ending on or before December 31, 2004 shall be:

(i) in the case of Taxes imposed on a periodic basis or otherwise measured by
the level of any item, deemed to be the amount of such Taxes for the entire
period (or, in the case of such Taxes determined on an arrears basis, the amount
of such Taxes for the immediately preceding period), multiplied by a fraction
the numerator of which is the number of calendar days in the period beginning
prior to December 31, 2004 and ending on December 31, 2004 and the denominator
of which is the number of calendar days in the entire period irrespective of the
lien or assessment date of such Taxes; and

(ii) to the extent not subject to clause (i), in the case of Taxes imposed on or
measured by income, gross receipts, wages, expenses or other similar periodic
measures or imposed on sales, assignments or any other transfers of any
property, deemed equal to the amount which would be payable if the taxable year
ended on December 31, 2004 (based on an interim closing of the books as of the
close of such date).

7.3 Mitigation. Each Indemnified Party shall use its commercially reasonable
efforts, at the expense of the Indemnifying Party (as defined below), to
mitigate any claim or liability that an Indemnified Party asserts or is
reasonably likely to assert under this Article VII.

7.4 Deductible; Maximum Liability. Neither CVPS nor the Purchaser (in such
capacity, each an “Indemnifying Party”) shall be obligated to indemnify and hold
harmless Purchaser Indemnified Parties under Section 7.2(a)(i) or the CVPS
Indemnified Parties under Section 7.2(b)(i), as the case may be, unless and
until the aggregate amount of all Losses by the Purchaser Indemnified Parties
under such Section 7.2(a)(i) or the CVPS Indemnified Parties under
Section 7.2(b)(i), as the case may be, exceeds $1,500,000 for all Losses (the
“Deductible”), at which point CVPS, the Company or the Purchaser, as the case
may be, shall be liable to their respective Indemnified Parties for the value of
such Indemnified Parties’ claims under Section 7.2(a)(i) or Section 7.2(a)(ii)
or Section 7.2(b)(i) or Section 7.2(b)(ii), as the case may be, that is in
excess of the Deductible, subject to the limitations set forth in this
Article VII; provided, that, the Deductible limitation shall not apply to Losses
related to the failure to be true and correct of any of the representations and
warranties set forth in the first sentence of Section 3.1 (Organization),
Section 3.2 (Authorization), Section 3.4 (Capitalization), all sentences except
the third sentence of Section 3.5(a) (Subsidiaries), the third sentence of
Section 3.5(b) (Subsidiaries), Section 3.22 (Related Party Transactions),
Section 3.23 (Financial Advisors), Section 4.1 (Organization), Section 4.2
(Authorization), and Section 4.6 (Financial Advisors). The maximum aggregate
liability of CVPS under Section 7.2(a)(i) or Section 7.2(a)(ii) and the
Purchaser under Section 7.2(b)(i) or Section 7.2(b)(ii), as the case may be, to
their respective Indemnified Parties shall be $15,000,000 (the “Cap”); provided,
that, the Cap shall not apply to Losses related to the failure to be true and
correct of any of the representations and warranties set forth in the first
sentence of Section 3.1 (Organization), Section 3.2 (Authorization), Section 3.4
(Capitalization), the second and fourth sentence of Section 3.5(a)
(Subsidiaries), Section 3.22 (Related Party Transactions), Section 3.23
(Financial Advisors), Section 4.1 (Organization), Section 4.2 (Authorization),
and Section 4.6 (Financial Advisors).

7.5 Indemnification Procedures.

(a) A claim for indemnification for any matter not involving a third party claim
may be asserted by notice to the applicable Indemnifying Party; provided,
however, that failure to so notify such Indemnifying Party shall not preclude
any Indemnified Party from any indemnification which it may claim in accordance
with this Article VII.

(b) In the event that any Legal Proceedings or Tax Claim shall be instituted or
that any claim or demand shall be asserted by any third party in respect of
which indemnification may be sought under Section 7.2 hereof (a “Third Party
Claim”), the Indemnified Party shall promptly, in any event within 15 days after
such Indemnified Party has actual knowledge of the facts constituting the basis
for indemnification, cause written notice of the assertion of any Third Party
Claim of which it has knowledge which is covered by this indemnity to be
forwarded to the Indemnifying Party. The failure of the Indemnified Party to
give reasonably prompt notice of any Third Party Claim shall not release, waive
or otherwise affect the Indemnifying Party’s obligations with respect thereto
except to the extent that Indemnifying Party can demonstrate actual loss and
prejudice as a result of such failure. Subject to the provisions of this
Section 7.5, Indemnifying Party shall have the right, at its sole expense, to be
represented by counsel of its choice, which must be reasonably satisfactory to
the Indemnified Party, and to defend against, negotiate, settle or otherwise
deal with any Third Party Claim which relates to any Losses indemnified against
hereunder; provided that Indemnifying Party shall have acknowledged in writing
to the Indemnified Party its obligation to indemnify the Indemnified Party as
provided hereunder; provided, however, that notwithstanding any other provision
to the contrary, the conduct of any Third Party Claim for Taxes of an Affiliated
Group or other consolidated, combined, unitary or aggregate group of which CVPS
or any Subsidiary thereof is a member (a “CVPS Tax Claim”) shall in all cases be
controlled by CVPS; provided, however, that with respect to a CVPS Tax Claim,
CVPS shall not settle any Tax Claims relating solely to Catamount or its
Subsidiaries for a taxable period commencing after December 31, 2004 without
first obtaining the consent of Catamount, which consent shall not be
unreasonably withheld. Except with respect to a CVPS Tax Claim, if the
Indemnifying Party elects to defend against, negotiate, settle or otherwise deal
with any Third Party Claim which relates to any Losses indemnified by it
hereunder, it shall within 15 days of the Indemnified Party’s written notice of
the assertion of such Third Party Claim (or sooner, if the nature of the Third
Party Claim so requires) notify the Indemnified Party of its intent to do so;
provided, that Indemnifying Party must conduct the defense of the Third Party
Claim actively and diligently thereafter in order to preserve its rights in this
regard. If the Indemnifying Party elects not to defend against, negotiate,
settle or otherwise deal with any Third Party Claim (other than a CVPS Tax
Claim) which relates to any Losses indemnified against hereunder, fails to
notify the Indemnified Party of its election as herein provided or contests its
obligation to indemnify the Indemnified Party for such Losses under this
Agreement, the Indemnified Party may defend against, negotiate, settle or
otherwise deal with such Third Party Claim. If the Indemnified Party defends any
Third Party Claim, then the Indemnifying Party shall reimburse the Indemnified
Party for the expenses of defending such Third Party Claim upon submission of
periodic bills. If the Indemnifying Party shall assume the defense of any Third
Party Claim, the Indemnified Party may participate, at his or its own expense,
in the defense of such Third Party Claim; provided, however, that such
Indemnified Party shall be entitled to participate in any such defense with
separate counsel at the expense of the Indemnifying Party if (i) so requested by
Indemnifying Party to participate or (ii) in the reasonable opinion of counsel
to the Indemnifying Party, a conflict or potential conflict exists between the
Indemnified Party and the Indemnifying Party that would make such separate
representation advisable; and provided, further, that the Indemnifying Party
shall not be required to pay for more than one such counsel for all Indemnified
Parties in connection with any Third Party Claim. The parties hereto agree to
provide reasonable access to the other to such documents and information as may
be reasonably requested in connection with the defense, negotiation or
settlement of any such Third Party Claim. Notwithstanding anything in this
Section 7.5 to the contrary, neither the Indemnifying Party nor the Indemnified
Party shall, without the written consent of the other party, settle or
compromise any Third Party Claim (other than a CVPS Tax Claim) or permit a
default or consent to entry of any judgment unless the claimant or claimants and
such party provide to such other party an unqualified release from all liability
in respect of the Third Party Claim. If the Indemnifying Party makes any payment
on any Third Party Claim, the Indemnifying Party shall be subrogated, to the
extent of such payment, to all rights and remedies of the Indemnified Party to
any insurance benefits or other claims of the Indemnified Party with respect to
such Third Party Claim. Notwithstanding anything in this Section 7.5(b) to the
contrary, with respect to any Tax Claim the Indemnifying Party shall keep the
Indemnified Party reasonably informed and consult in good faith with the
Indemnified Party and its tax advisors with respect to any issue relating to any
Tax Claim controlled by the Indemnified Party that could adversely affect the
Indemnified Party, including, but not limited to providing the Indemnified Party
with copies of all material correspondence, notices and other written materials
received from any Taxing Authorities, advising the Indemnified Party of any
significant developments in such Tax Claim to the extent such development could
adversely affect the Indemnified Party and providing the Indemnified Party with
a copy of any written submission to be sent to a Taxing Authority prior to the
submission thereof and giving good faith consideration to any comments or
suggested revisions that the Company or its tax advisors may have with respect
thereto; provided, however, that the Indemnifying Party will have sole
discretion with respect to the control of the conduct of any such Tax Claim.

(c) After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
Indemnified Party and the Indemnifying Party shall have arrived at a mutually
binding agreement, in each case with respect to a Third Party Claim hereunder,
the Indemnified Party shall forward to the Indemnifying Party notice of any sums
due and owing by the Indemnifying Party pursuant to this Agreement with respect
to such matter and the Indemnifying Party shall pay all of such remaining sums
so due and owing to the Indemnified Party by wire transfer of immediately
available funds within five Business Days after the date of such notice.

7.6 Insurance and Tax Benefits. (a) Notwithstanding anything contained in this
Agreement to the contrary, Losses shall be determined net of any insurance or
other prior or subsequent recoveries actually received (net of any deductible
amounts) by the Indemnified Party or its Affiliates in connection with the facts
giving rise to the right of indemnification; provided, however, that any
increase in premium of the insurance policy directly attributable to the claim
made with respect thereto and arising within three years of such claim being
made shall itself be considered a “Loss” for all purposes of this Article VII.

(b) Any indemnity payments made pursuant to this Agreement by CVPS to Purchaser
or by the Company, its Subsidiaries or Purchaser to CVPS shall be made net of
any Tax Benefit available to the recipient of such payment that results from the
loss giving rise to such indemnity payments. For purposes of determining the
amount of any Tax Benefit, the recipient of the Tax Benefit shall be deemed to
pay Tax at the highest U.S. federal income tax corporate marginal rate in effect
in the year such indemnifiable loss is incurred and if a Tax Benefit resulting
from an indemnifiable loss is available in multiple Tax years, the amount of
such Tax Benefit shall be determined in good faith (taking into account the
reasonably anticipated tax positions of the Indemnified Party realizing the Tax
Benefit during the relevant tax periods) equal to the net present value of all
such available Tax Benefits for all tax years calculated by using a discount
rate equal to the long-term applicable federal rate for the month in which such
indemnifiable loss is incurred. If the parties cannot agree as to the amount of
a Tax Benefit within 20 days after the date upon which the associated indemnity
payment is due pursuant to this Agreement, then such dispute shall be submitted
to the Tax Referee for settlement based upon the facts and circumstances that
exist as of the time of the dispute. With respect to any such dispute the
decision of the Tax Referee shall be binding and final and CVPS and the
Purchaser shall each bear one-half of the cost of the Tax Referee. If a Taxing
Authority treats an indemnity payment different from the treatment described in
Section 7.8 and any indemnification payment hereunder is determined to be
taxable to the Indemnified Party by any Taxing Authority, the indemnity payment
payable by the Indemnifying Party shall be increased as necessary to ensure
that, after all required Taxes on the indemnity payment are paid (including
Taxes applicable to any increases in the indemnity payment under this
Section 7.6(b)), the Indemnified Party retains the amount it would have retained
if the indemnity payment was not taxable.

7.7 No Right of Contribution or Recourse. CVPS shall have no right of
contribution or other recourse against the Company, its Subsidiaries or any of
the Underlying Projects or their respective partners, members, managers,
directors, officers, employees, Affiliates, agents, attorneys, representatives,
assigns or successors for any Third Party Claims asserted by Purchaser
Indemnified Parties, it being acknowledged and agreed that, except as
specifically contemplated, the covenants and agreements of the Company are
solely for the benefit of the Purchaser Indemnified Parties.

7.8 Tax Treatment of Indemnity Payments. CVPS, the Company and Purchaser agree
to treat any indemnity payment made pursuant to this Article VII as an
adjustment to the Purchase Price or a contribution to capital for all Tax
purposes.

7.9 Exclusive Remedies. The parties expressly acknowledge that the provisions of
this Article VII shall be the sole and exclusive remedy for Losses caused as a
result of breaches of the representations, warranties and agreements contained
in this Agreement, except that (i) the parties shall not be limited to the
remedies provided in this Article VII with respect to any agreements and
covenants to be performed after the Initial Closing Date, (ii) the remedies of
injunction and specific performance shall remain available to the parties hereto
with respect to breaches of covenants or agreements contained in this Agreement
and (iii) the parties shall not be limited to the remedies provided in this
Article VII with respect to any claims relating to fraud or intentional
misrepresentation by a party or any of its Affiliates or their respective
officers, employees or agents in connection with the transactions contemplated
by this Agreement.

7.10 No Offset Against the Purchase Price. No portion of the purchase price for
any Shares purchased or to be purchased pursuant to this Agreement or the Put
Option shall be offset or reduced by the Losses indemnifiable by CVPS pursuant
to Section 7.2(a) hereof.

7.11 Tax Indemnity.

(a) Notwithstanding any provision in this Agreement to the contrary, the
indemnities provided to CVPS in Sections 5.15, 5.16(b), 5.17(f) and
Section 7.2(b)(iii) shall run from the Company and its Subsidiaries to CVPS
until such time when the transaction contemplated by the Put Option is
consummated and, as of the date the transaction contemplated by the Put Option
is consummated, such indemnities shall run from both the Company and its
Subsidiaries and Purchaser to CVPS.

(b) Notwithstanding any provision in this Agreement to the contrary, the parties
expressly acknowledge that the provisions of Sections 7.2(a)(iv) and 7.2(b)(iii)
shall be the sole and exclusive remedy for Losses relating to or resulting from
Taxes imposed on the basis of income or gain, franchise, withholding, sales,
use, value added, property or ad valorem Taxes except for any such Losses
resulting from a Third Party Claim (other than a claim brought by a Governmental
Body responsible for the collection of such Taxes).

ARTICLE VIII

TERMINATION

8.1 Termination of Agreement. This Agreement may be terminated and the
transactions contemplated hereby abandoned as follows:

(a) prior to the Initial Closing:

(i) by mutual written consent of CVPS, the Company and Purchaser;

(ii) at the election of either the Company or Purchaser if the Initial Closing
has not occurred on or prior to December 31, 2005;

(iii) (by written notice from Purchaser to CVPS and the Company that there has
been an event, change, occurrence or circumstance, individually or in the
aggregate with any such events, changes, occurrences or circumstances that has
had or would reasonably be expected to have a Material Adverse Effect and that
could not reasonably be expected to be cured prior to December 31, 2005;

(iv) (at the election of Purchaser if CVPS or the Company shall have breached or
failed to perform any of its representations, warranties, covenants or
agreements set forth in this Agreement that are required of CVPS and the Company
on or prior to the Initial Closing, or if any representation or warranty of CVPS
or the Company shall have become untrue, in either case such that the conditions
set forth in Sections 6.1(a) or 6.1(b) would not be satisfied and such breach is
incapable of being cured or, if capable of being cured, shall not have been
cured within thirty (30) Business Days following receipt by CVPS or the Company,
as applicable, of notice of such breach from the Purchaser; or

(v) at the election of the Company if Purchaser shall have breached or failed to
perform any of its representations, warranties, covenants or agreements set
forth in this Agreement that are required of Purchaser on or prior to the
Initial Closing, or if any representation or warranty of Purchaser shall have
become untrue, in either case such that the conditions set forth in
Sections 6.2(a) or 6.2(b) would not be satisfied and such breach is incapable of
being cured or, if capable of being cured, shall not have been cured within
thirty (30) Business Days following receipt by Purchaser of notice of such
breach from CVPS or the Company; or

(b) prior to any Closing (including, without limitation, the Initial Closing);
provided, however, that any such termination shall not affect the binding force
and effect of the transactions that shall have been consummated at any Closing
occurring on or prior to such date of termination:

(i) at the election of any of CVPS, the Company or Purchaser if there shall be
in effect a final nonappealable Order of a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby (including, without limitation, the
consummation of any further purchase pursuant to the Purchase Commitment if such
Order shall arise after the date of any prior Closing hereunder); it being
agreed that the parties hereto shall promptly appeal any adverse determination
which is not nonappealable (and pursue such appeal with reasonable diligence);
provided, however, that the right to terminate this Agreement under this Section
8.1(b)(i) shall not be available to a party if such Order was primarily due to
the failure of such party to perform any of its obligations under this
Agreement;

(ii) at the election of CVPS if the Trigger Date has not occurred prior to
December 31, 2005; or

(iii) at the election of Purchaser if the Put Option shall have been exercised
and the transactions contemplated thereby shall have been consummated.

8.2 Procedure Upon Termination. (a) (i) In the event of termination and
abandonment by Purchaser, CVPS or the Company, or all of them, pursuant to
Section 8.1 written notice thereof shall forthwith be given to the other
parties, and this Agreement shall terminate, and the purchase of the Shares
hereunder (or, in the event a Closing or Closings hereunder shall have been
already consummated, any further purchase of shares of Class A Common Stock
pursuant to the Purchase Commitment) shall be abandoned, without further action
by Purchaser, CVPS or the Company and (ii) if such termination occurs after the
Initial Closing Date (or the Trigger Date in the event that the Share of Class B
Stock is not delivered until that date as provided in Section 2.7), the one
share of the Class B Common Stock held by the Purchaser shall be automatically
converted into one share of the Class A Common Stock.

(b) In the event that this Agreement is terminated pursuant to
Section 8.1(b)(ii), CVPS shall have the option to repurchase, upon 15 days prior
notice to Purchaser, all Shares previously sold to Purchaser. The per share
price for any such repurchase shall be either (i) the price paid by Purchaser
for such Shares or (ii) if CVPS is reacquiring the Shares contemporaneously with
consummation of an Alternative Transaction, the per share price that CVPS or the
Company is receiving for the Shares in the Alternative Transaction.

8.3 Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to Purchaser, CVPS
or the Company; provided, however, if this Agreement is terminated by Purchaser
pursuant to Section 8.1(a)(iv) because of an intentional breach by CVPS, CVPS
and the Company, jointly and severally agree, in addition to any other
liabilities accruing hereunder, to be liable for and shall pay within five
Business Days after such termination the cost of all filing or other fees paid
by Purchaser to any Governmental Body in respect of the transactions
contemplated by this Agreement and reimburse Purchaser for all out-of-pocket
expenses, including accounting and legal fees and disbursements; provided,
however, if this Agreement is terminated by CVPS and the Company pursuant to
Section 8.1(b)(ii) or Section 8.1(a)(v) because of an intentional breach by the
Purchaser, the Purchaser agrees, in addition to any other liabilities accruing
hereunder, to be liable for and shall pay within five Business Days after such
termination the cost of all filing or other fees paid by CVPS or the Company to
any Governmental Body in respect of the transactions contemplated by this
Agreement and reimburse CVPS and the Company for all out-of-pocket expenses,
including accounting and legal fees and disbursements; provided, further, solely
in the event of a termination of this Agreement by Purchaser pursuant to
Section 8.1(b)(iii), Sections 5.16, 5.17, 5.18 and 5.19 and the obligations of
the parties set forth in Article VII shall survive any such termination and
shall be enforceable hereunder; and provided, further, notwithstanding anything
to the contrary herein, that the obligations of the parties set forth in this
Section 8.3, Article IX, Section 5.1 (solely with respect to the confidentiality
provisions) and Section 5.7 hereof shall survive any termination and shall be
enforceable hereunder.

ARTICLE IX

MISCELLANEOUS

9.1 Expenses.

(a) For purposes of this Section 9.1, “Transaction Expenses” shall mean, with
respect to the Purchaser or CVPS, as the case may be, all reasonable and
documented (i) out-of-pocket costs and expenses of such party, and (ii) fees and
out-of-pocket expenses payable to third parties (other than Excluded Expenses)
paid or payable by such party, in connection with the investigation,
preparation, execution and delivery of this Agreement (and due diligence related
thereto) and the other instruments and documents to be delivered hereunder and
the transactions contemplated hereby, including accounting and legal fees and
disbursements; provided, that all Transaction Expenses incurred by the Company
or its Subsidiaries (other than Excluded Expenses) related to the transactions
contemplated by this Agreement shall be deemed to be Transaction Expenses of
CVPS; “Excluded Expenses” shall mean any costs and expenses of the Company, any
of its Subsidiaries or CVPS paid or payable to third parties in respect of, or
in connection with, any Alternative Transaction subsequent to December 31, 2004.
In addition, CVPS shall either pay, or reimburse the Company for any payments it
makes with respect to, any amounts payable or paid to Company employees under
Section 5.5 of the Company’s 2002 Incentive Plan. For purposes of this
Section 9.1(a), it is agreed that Transaction Expenses shall not include either
(i) fees and expenses of Elaine Rollins, (ii) fees and expenses of the Company’s
independent auditors incurred in connection with the preparation of audited
financial statements for the Company or (iii) fees and expenses incurred by a
party pursuant to Sections 5.15, 5.16, 5.17 and 7.5, and such expenses shall be
borne by the Company.

(b) (i) At least three Business Days prior to the Initial Closing Date, CVPS
shall deliver to Purchaser a schedule setting forth a good faith estimate of its
Transaction Expenses and the Company shall deliver to CVPS a schedule setting
forth a good faith estimate of the Excluded Expenses, all in reasonable detail
as to the Persons to whom such costs and expenses are owed or have been paid and
the applicable amounts owed or paid to CVPS. Immediately upon the consummation
of the Initial Closing, the Company shall pay all Transaction Expenses of CVPS
(solely to the extent that such Transaction Expenses have been paid or are
payable by CVPS and not by the Company or any of its Subsidiaries) up to a
maximum amount of $750,000.

(ii) At least three Business Days prior to the Trigger Date, Purchaser shall
deliver to CVPS and the Company a schedule setting forth a good faith estimate
of its Transaction Expenses and the Company shall deliver to Purchaser a
schedule setting forth a good faith estimate of the Excluded Expenses, all in
reasonable detail as to the Persons to whom such costs and expenses are owed or
have been paid and the applicable amounts owed or paid to Purchaser. Immediately
prior to the issuance of the share of Class B Common Stock, the Company shall
pay all Transaction Expenses of Purchaser up to a maximum amount of $1,500,000.

(iii) CVPS will indemnify and reimburse the Company, from time to time, upon
demand, an amount equal to the sum of (A) all Excluded Expenses actually paid by
the Company (other than amounts expressly agreed to be borne by the Company as
specified in Section 9.1(a) above) or any of its Subsidiaries, whether the
amounts of such Excluded Expenses are determined as of or subsequent to the
Trigger Date and (B) subject to clause (i) hereof, all Transaction Expenses
actually paid by the Company or any of its Subsidiaries, whether the amounts of
such Transaction Expenses are determined as of or subsequent to the Trigger
Date.

(c) All Transfer Taxes incurred in connection with this Agreement and the
transactions contemplated hereby shall be borne by the party on which such taxes
are imposed. The party on which such taxes are imposed will file, to the extent
required by applicable law, all necessary Tax Returns (as defined in the
Subscription Agreement) and other documentation with respect to all such
Transfer Taxes.

9.2 Specific Performance. Each party hereto acknowledges and agrees that a
breach of this Agreement would cause irreparable damage to the other party and
that the other party will not have an adequate remedy at law. Therefore, the
obligations of either party under this Agreement and the Put Option, including
but not limited to the Company’s obligation to sell the Shares to Purchaser and
the Purchaser’s obligations to buy the Shares, shall be enforceable by a decree
of specific performance issued by any court of competent jurisdiction, and
appropriate injunctive relief may be applied for and granted in connection
therewith. Such remedies shall, however, be cumulative and not exclusive and
shall be in addition to any other remedies which any party may have under this
Agreement or otherwise.

9.3 Submission to Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial.

(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal courts located within the First and Second Circuits
and any state court sitting in the City of New York, New York, over any dispute
arising out of or relating to this Agreement or any of the transactions
contemplated hereby and each party hereby irrevocably agrees that all claims in
respect of such dispute or any suit, action proceeding related thereto may be
heard and determined in such courts. The parties hereby irrevocably waive, to
the fullest extent permitted by applicable law, any objection which they may now
or hereafter have to the laying of venue of any such dispute brought in such
court or any defense of inconvenient forum for the maintenance of such dispute.
Each of the parties hereto agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by delivery of a copy
thereof in accordance with the provisions of Section 9.6.

(c) THE PARTIES TO THIS AGREEMENT EACH HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT,
EQUITY, OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

9.4 Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto), the Confidentiality Agreement, the Company
Documents, the CVPS Documents and the Purchaser Documents represent the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and can be amended, supplemented or changed, and any
provision hereof can be waived, only by written instrument making specific
reference to this Agreement signed by the party against whom enforcement of any
such amendment, supplement, modification or waiver is sought. No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representation, warranty, covenant or agreement contained
herein. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach. No failure on the
part of any party to exercise, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by Law.

9.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the law of
any jurisdiction other than the State of New York.

9.6 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given (i) when delivered personally by hand (with
written confirmation of receipt), (ii) when sent by facsimile (with written
confirmation of transmission) or (iii) one Business Day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):

If to the Company, to:

Catamount Energy Corporation

71 Allen Street, Suite 101

Rutland, VT 05701

Facsimile: (802) 772-6799

Attention: James Moore

With, if prior to the Initial Closing, a copy to:

Central Vermont Public Service Corp.

77 Grove Street

Rutland, VT 05701

Facsimile: (802) 770-3236

Attention: Dale Rocheleau

and with, if after the Initial Closing, a copy to:

          Diamond Castle Holdings, LLC

280 Park Avenue New York, NY 10017
        Facsimile: (212) 983-1234

Attention:
  Ari J. Benacerraf

 
  Daniel H. Clare


If to CVPS, to:

Central Vermont Public Service Corp.

77 Grove Street

Rutland, VT 05701

Facsimile: (802) 770-3236

Attention: Dale Rocheleau

With a copy to:

LeBoeuf, Lamb, Greene & MacRae LLP

125 West 55th Street

New York, NY 10019-5389

Facsimile: (212) 649-9425

Attention: William S. Lamb

If to Purchaser, to:

         
CEC Wind Acquisition, LLC
        c/o Diamond Castle Holdings, LLC

280 Park Avenue New York, NY 10017 Facsimile: (212) 983-1234 Attention:
  Ari J. Benacerraf

 
  Daniel H. Clare


With a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Facsimile: (212) 310-8007

Attention: David M. Blittner

9.7 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law or public policy, all other
terms or provisions of this Agreement shall nevertheless remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

9.8 Representations and Warranties, Etc. The Purchaser hereby acknowledges and
agrees that neither CVPS nor the Company is making any representation or
warranty whatsoever, express or implied, including, without limitation, in
respect of the Company, each of its Subsidiaries and each Project Company or
their respective assets, liabilities and businesses, except for those
representations and warranties of CVPS and the Company explicitly set forth in
this Agreement or in the Disclosure Schedule or supplement thereto or in any
certificate or other document contemplated hereby and delivered by CVPS or the
Company in connection herewith (notwithstanding the delivery or disclosure to
Purchaser or its representatives of any other documents or information). CVPS
hereby acknowledges and agrees that Purchaser is not making any representation
or warranty whatsoever, express or implied, except for those representations and
warranties of Purchaser explicitly set forth in this Agreement or in the
Disclosure Schedule or supplement thereto or in any certificate or other
document contemplated hereby and delivered by the Purchaser in connection
herewith (notwithstanding the delivery or disclosure to CVPS or its
representatives of any other documents or information).

9.9 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement
except as provided below. No assignment of this Agreement or of any rights or
obligations hereunder may be made by CVPS or the Company (by operation of law or
otherwise) without the prior written consent of Purchaser and any attempted
assignment without the required consent shall be void; provided, however, that
nothing in this Agreement shall preclude, limit or restrict the transfer of this
Agreement and CVPS’s rights and obligations hereunder to a successor in interest
pursuant to a CVPS Transaction. Purchaser may assign this Agreement and any or
all rights or obligations hereunder (including any or all of Purchaser’s rights
to purchase the Shares and Purchaser’s rights to seek indemnification hereunder)
to Diamond Castle or any of its Affiliates, without the consent of CVPS or the
Company; provided that such Person shall (A) assume all obligations of Purchaser
hereunder and (B) provide to CVPS evidence reasonably satisfactory to CVPS that
such Person has the same or greater financial capability, with respect to its
assigned portion, as Purchaser to carry out its obligations hereunder and
(C) make the representations provided in Article IV as to various matters,
including, without limitation, its financial capability, with respect to its
assigned portion, as provided in Section 4.7. Upon any such permitted
assignment, the references in this Agreement to Purchaser shall also apply to
any such assignee unless the context otherwise requires.

9.10 Non-Recourse. This Agreement may only be enforced against the named parties
hereto. All claims or causes of action (whether in contract or tort) that may be
based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement (including any representation or
warranty made in or in connection with this Agreement or as an inducement to
enter into this Agreement), may be made only against the entities that are
expressly identified as parties hereto; and no past, present or future director,
officer, employee, incorporator, member, partner, stockholder, Affiliate, agent,
attorney or representative of any party hereto (including any person negotiating
or executing this Agreement on behalf of a party hereto) shall have any
liability or obligation with respect to this Agreement or with respect any claim
or cause of action (whether in contract or tort) that may arise out of or relate
to this Agreement, or the negotiation, execution or performance of this
Agreement (including a representation or warranty made in or in connection with
this Agreement or as an inducement to enter into this Agreement).

9.11 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. One or more counterparts of this Agreement or any exhibits hereto may
be delivered via facsimile, with the intention that they shall have the same
effect as an original counterpart hereof.

**REMAINDER OF PAGE INTENTIONALLY LEFT BLANK**

3

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their
respective officers thereunto duly authorized, as of the date first written
above.

CEC WIND ACQUISITION, LLC

         
By:
  /s/ Ari J. Benacerraf  
     
    Name: Ari J. Benacerraf

 
  Title:   Vice President



      CATAMOUNT ENERGY CORPORATION

     
By:
  /s/ Joseph Cofelice
 
   
 
  Name: Joseph Cofelice
Title: President



      CENTRAL VERMONT PUBLIC SERVICE CORP.

         
By:
  /s/ Robert H. Young  
     

 
  Name:
Title:   Robert H. Young
President & CEO



      CATAMOUNT RESOURCES CORPORATION

         
By:
  /s/ Robert H. Young  

 
             

 
       
 
  Name:   Robert H. Young

4

Title: President & CEOEXHIBIT A

[Intentionally Omitted]

5

EXHIBIT B

Form of Restated Certificate

See Attached

6

EXHIBIT C

Form of Stockholder Agreement

See Attached

7

EXHIBIT D

[Intentionally Omitted]

8

EXHIBIT E

Form of Transfer and Assignment Agreement

See Attached

9

EXHIBIT F

Terms of Option Plan

See Attached

10

EXHIBIT G-1

Form of Severance Agreement

See Attached

11

EXHIBIT G-2

Form of Letter Agreement (terminating certain Change of Control Agreements)

See Attached

12

EXHIBIT G-3

Form of Letter Agreement (waiving certain rights pursuant to certain outstanding
Change of
Control Agreements)

See Attached

13

EXHIBIT H

Form of Registration Rights Agreement

See Attached

14